Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Numbers:

Deal: 28176FAK1

Facility: 28176FAL9

Yen Sub-Facility: 28176FAM7

Singapore Dollar Sub-Facility: 28176FAN5

FIVE YEAR CREDIT AGREEMENT

dated as of April 30, 2018

among

EDWARDS LIFESCIENCES CORPORATION,

as a Borrower

CERTAIN SUBSIDIARIES,

as Borrowers

BANK OF AMERICA, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

DEUTSCHE BANK SECURITIES INC.,

HSBC BANK USA, NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

J.P.MORGAN SECURITIES LLC,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Classification of Loans and Borrowings      30  

SECTION 1.03

  Terms Generally      30  

SECTION 1.04

  Accounting Terms; GAAP      31  

SECTION 1.05

  Exchange Rates      31  

SECTION 1.06

  Redenomination of Certain Foreign Currencies      32  

SECTION 1.07

  Accounting for Material Acquisitions and Material Dispositions      32  

ARTICLE II THE CREDITS

     32  

SECTION 2.01

  Commitments      32  

SECTION 2.02

  Loans and Borrowings      33  

SECTION 2.03

  Requests for Revolving Committed Borrowings      34  

SECTION 2.04

  Reserved      36  

SECTION 2.05

  Reserved      36  

SECTION 2.06

  Funding of Borrowings      36  

SECTION 2.07

  Repayment of Borrowings; Evidence of Debt      36  

SECTION 2.08

  Interest Elections      37  

SECTION 2.09

  Termination and Reduction of Commitments      38  

SECTION 2.10

  Term Loan Option; Increase in Multicurrency Commitments      39  

SECTION 2.11

  Prepayment of Loans      42  

SECTION 2.12

  Fees      43  

SECTION 2.13

  Interest      44  

SECTION 2.14

  Alternate Rate of Interest      45  

SECTION 2.15

  Increased Costs; Reserves on Eurocurrency Loans; Illegality      47  

SECTION 2.16

  Break Funding Payments      50  

SECTION 2.17

  Taxes      50  

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      55  

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      57  

SECTION 2.20

  Designation of US Borrowers, Swiss Borrowers, Japanese Borrowers, Singapore
Borrowers and Additional Foreign Borrowers      58  

SECTION 2.21

  Reserved      59  

SECTION 2.22

  Defaulting Lenders      59  

SECTION 2.23

  Reserved      61  

SECTION 2.24

  Extension of Maturity Date      61  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     63  

SECTION 3.01

  Corporate Existence and Standing      63  

SECTION 3.02

  Authorization; No Violation      64  

SECTION 3.03

  Governmental Consents      64  

SECTION 3.04

  Validity      64  

SECTION 3.05

  Litigation      64  

SECTION 3.06

  Financial Statements; No Material Adverse Change      64  

SECTION 3.07

  Investment Company Act      65  

SECTION 3.08

  Regulation U      65  

SECTION 3.09

  Environmental Matters      65  

SECTION 3.10

  Disclosure      65  

SECTION 3.11

  [RESERVED]      65  

SECTION 3.12

  Solvency      65  

SECTION 3.13

  Limitation of Debt from Lenders that are not Qualifying Banks      66  

SECTION 3.14

  ERISA Compliance      66  

SECTION 3.15

  Representations as to Foreign Obligors      66  

SECTION 3.16

  Anti-Social Groups, Relationships or Conduct      67  

SECTION 3.17

  OFAC      67  

SECTION 3.18

  Taxpayer Identification Number; Other Identifying Information      67  

SECTION 3.19

  EEA Financial Institutions      68  

SECTION 3.20

  Borrower ERISA Status      68  

SECTION 3.21

  Anti-Corruption      68  

ARTICLE IV CONDITIONS

     68  

SECTION 4.01

  Effective Date      68  

SECTION 4.02

  Each Credit Event      69  

SECTION 4.03

  Initial Borrowing in Respect of each Borrower that is not a Borrower on the
Effective Date      70  

ARTICLE V AFFIRMATIVE COVENANTS

     71  

SECTION 5.01

  Payment of Taxes, Etc      71  

SECTION 5.02

  Maintenance of Insurance      71  

SECTION 5.03

  Preservation of Existence, Etc      71  

SECTION 5.04

  Compliance with Laws, Etc      71  

SECTION 5.05

  Keeping of Books      71  

SECTION 5.06

  Inspection      71  

SECTION 5.07

  Reporting Requirements      72  

SECTION 5.08

  Use of Proceeds      74  

SECTION 5.09

  [RESERVED]      74  

 



 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.10

  Limitation of Debt From Lenders That Are Not Qualifying Banks      74  

SECTION 5.11

  Anti-Social Group      74  

SECTION 5.12

  Anti-Corruption Laws      74  

ARTICLE VI NEGATIVE COVENANTS

     74  

SECTION 6.01

  Subsidiary Debt      75  

SECTION 6.02

  Liens, Etc      76  

SECTION 6.03

  [RESERVED]      80  

SECTION 6.04

  Merger, Etc      80  

SECTION 6.05

  Change in Business      81  

SECTION 6.06

  Certain Restrictive Agreements      81  

SECTION 6.07

  Leverage Ratio      82  

SECTION 6.08

  [RESERVED]      82  

SECTION 6.09

  [RESERVED]      82  

SECTION 6.10

  Sanctions      83  

SECTION 6.11

  Anti-Corruption Laws      83  

SECTION 6.12

  Anti-Social Group      83  

ARTICLE VII EVENTS OF DEFAULT

     83  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     86  

ARTICLE IX COLLECTION ALLOCATION MECHANISM

     90  

ARTICLE X GUARANTEE

     90  

ARTICLE XI MISCELLANEOUS

     92  

SECTION 11.01

  Notices      92  

SECTION 11.02

  Waivers; Amendments      95  

SECTION 11.03

  Expenses; Indemnity; Damage Waiver      97  

SECTION 11.04

  Successors and Assigns      98  

SECTION 11.05

  Survival      103  

SECTION 11.06

  Counterparts; Integration; Effectiveness      103  

SECTION 11.07

  Severability      104  

SECTION 11.08

  Right of Setoff      104  

SECTION 11.09

  Governing Law; Jurisdiction; Consent to Service of Process      104  

SECTION 11.10

  WAIVER OF JURY TRIAL      105  

SECTION 11.11

  Headings      105  

SECTION 11.12

  Confidentiality      105  

SECTION 11.13

  Conversion of Currencies      106  

SECTION 11.14

  [RESERVED]      107  

SECTION 11.15

  [RESERVED]      107  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 11.16

  USA PATRIOT Act      107  

SECTION 11.17

  Qualifying Bank Representation and Warranty      107  

SECTION 11.18

  No Fiduciary Duty      107  

SECTION 11.19

  Interest Rate Limitation      107  

SECTION 11.20

  Electronic Execution of Assignments and Certain Other Documents      108  

SECTION 11.21

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      108  

SECTION 11.22

  Lender ERISA Status      109  

SECTION 11.23

  Personal Data Protection Act      111  

SECTION 11.24

  Waiver of Breach of Funding Payments under Existing Credit Agreement      111
 

 

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01(i)    — Ineligible Assignees Schedule 2.01    — Lenders and
Commitments Schedule 3.18    — Taxpayer Identification Information Schedule 6.01
   — Debt of Material Subsidiaries Schedule 6.02    — Security Interests
Schedule 11.01    — Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS:    Exhibit A-1    — Form of Borrowing Subsidiary Agreement Exhibit A-2
   — Form of Borrowing Subsidiary Termination Exhibit B-1    — Form of
Assignment and Acceptance Exhibit B-2    — Form of Administrative Questionnaire
Exhibit C    — Reserved Exhibit D    — Reserved Exhibit E- 1    — Form of
Opinion of Counsel for the Company Exhibit E-2    — Form of Opinion of In-House
Counsel of the Company Exhibit F    — Reserved Exhibit G    — Form of Borrowing
Request Exhibit H    — Interest Election Request Exhibit I    — Prepayment
Notice

 

 

v



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT dated as of April 30, 2018, among EDWARDS
LIFESCIENCES CORPORATION, a Delaware corporation (the “Company”); the other US
BORROWERS (as defined herein); the SWISS BORROWERS (as defined herein); the
JAPANESE BORROWERS (as defined herein); the SINGAPORE BORROWERS (as defined
herein); the ADDITIONAL FOREIGN BORROWERS (as defined herein) (the Company, the
other US Borrowers, the Swiss Borrowers, the Japanese Borrowers, the Singapore
Borrowers and the Additional Foreign Borrowers being collectively called the
“Borrowers”); the LENDERS from time to time party hereto; BANK OF AMERICA, N.A.,
as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC, DEUTSCHE BANK SECURITIES INC., HSBC BANK
USA, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents.

The Company has requested that the Lenders extend credit in the form of
(a) Multicurrency Revolving Commitments under which the US Borrowers and the
Swiss Borrowers may obtain Loans in US Dollars and one or more Designated
Foreign Currencies in an aggregate principal amount at any time outstanding that
will not result in (x) the Multicurrency Revolving Exposures exceeding the
US Dollar Equivalent of $500,000,000, (y) the Multicurrency Revolving Exposures
of Loans denominated in Designated Foreign Currencies made to US Borrowers and
Swiss Borrowers exceeding the US Dollar Equivalent of $500,000,000, (b) Yen
Enabled Commitments under which the Japanese Borrowers may obtain Loans in Yen
and the US Borrowers may obtain Loans in US Dollars in an aggregate principal
amount at any time outstanding that will not result in the Yen Enabled Exposures
exceeding the US Dollar Equivalent of $150,000,000 and (c) Singapore Dollar
Enabled Commitments under which the Singapore Borrowers may obtain Loans in
Singapore Dollars and the US Borrowers may obtain Loans in US Dollars in an
aggregate principal amount at any time outstanding that will not result in the
Singapore Dollar Enabled Exposures exceeding the US Dollar Equivalent of
$100,000,000. The proceeds of borrowings hereunder will be used (i) to refinance
indebtedness under the Existing Credit Agreement and (ii) for general corporate
purposes of the Borrowers and their respective subsidiaries. Each capitalized
term used above and each other capitalized term used and not otherwise defined
herein shall have the meaning assigned to it in Article I.

The Lenders are willing to provide the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. All ABR Loans and ABR
Borrowings shall be denominated in US Dollars.

 

1



--------------------------------------------------------------------------------

“Additional Foreign Borrower” means any Foreign Subsidiary that has been
designated as such pursuant to Section 2.20 and that has not ceased to be an
Additional Foreign Borrower as provided in such Section.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent appointed pursuant to Article VIII.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit B-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Five Year Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 11.13(b).

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%;
provided that if the Alternate Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change

“Anti-Social Conduct” means:

 

  (a) a demand and conduct with force and arms;

 

  (b) an unreasonable demand and conduct having no legal cause;

 

  (c) threatening or committing violent behavior relating to its business
transactions;

 

  (d) an action to defame the reputation or interfere with the business of any
Lender by spreading rumors, using fraudulent means or resorting to force; or

 

  (e) other actions similar or analogous to any of the foregoing in any
jurisdiction.

 

2



--------------------------------------------------------------------------------

“Anti-Social Group” means:

 

  (a) an organized crime group (bouryokudan, as defined in the Law relating to
Prevention of Unjustifiable Acts by Gang Members of Japan (Law No. 77 of 1991,
as amended));

 

  (b) a member of an organized crime group;

 

  (c) a person who used to be a member of an organized crime group but has only
ceased to be a member of an organized crime group for a period of less than 5
years;

 

  (d) quasi-member of an organized crime group (bouryokudan jun-kosei-in);

 

  (e) a related or associated company of an organized crime group;

 

  (f) a corporate racketeer or blackmailer advocating social cause or a special
intelligence organized crime group; or

 

  (g) a member of any other criminal force similar or analogous to any of the
foregoing in any jurisdiction.

 

  “Anti-Social Relationship” means in relation to a person:

 

  (a) an Anti-Social Group controls its management;

 

  (b) an Anti-Social Group is substantively involved in its management;

 

  (c) it has entered into arrangements with an Anti-Social Group for the purpose
of, or which have the effect of, unfairly benefiting itself or a third party or
prejudicing a third party;

 

  (d) it is involved in the provision of funds or other benefits to an
Anti-Social Group; or

 

  (e) any of its directors or any other person who is substantively involved in
its management has a socially objectionable relationship with an Anti-Social
Group.

“Applicable Rate” means, for any day, with respect to (i) any Loan of any Type
or (ii) the facility fees payable hereunder, as the case may be, the applicable
rate per annum set forth under the appropriate caption in the table below, based
upon the Leverage Ratio as of the most recent determination date:

 

Pricing Level    Leverage Ratio      Facility Fee
(basis points
per annum)      Eurocurrency Spread
(basis points per
annum)      ABR Spread
(basis points
per annum)  

Pricing Level 1

     < 1.00        10.0        90.0        0.0  

Pricing Level 2

     ³ 1.00 and < 1.50        12.5        100.0        0.0  

Pricing Level 3

     ³ 1.50 and < 2.00        15.0        110.0        10.0  

 

3



--------------------------------------------------------------------------------

Pricing Level    Leverage Ratio      Facility Fee
(basis points
per annum)      Eurocurrency Spread
(basis points per
annum)      ABR Spread
(basis points
per annum)  

Pricing Level 4

     ³ 2.00 and < 2.50        17.5        120.0        20.0  

Pricing Level 5

     ³ 2.50        20.0        130.0        30.0  

Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be that in effect at the end of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.07(a) or (b); provided that if any financial statements required to
have been delivered under Section 5.07(a) or (b) shall not at any time have been
delivered, the Applicable Rate shall, until such financial statements shall have
been delivered, be determined by reference to Pricing Level 5 in the Table
above. Subject to the proviso in the immediately preceding sentence, the
Applicable Rate in effect from the Effective Date through the date for which
financial statements are delivered for the fiscal quarter ending June 30, 2018
shall be determined based on the Leverage Ratio (as defined in the Existing
Credit Agreement) in the most recent compliance certificate delivered under
Section 5.07(d) of the Existing Credit Agreement and as a closing document
hereunder pursuant to Section 4.01(h).

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.13(f).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and
J.P.Morgan Securities Inc., each in its capacity as a joint lead arranger and
joint bookrunner.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit B-1 or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

 

4



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company, any other US Borrower, any Swiss Borrower, any
Japanese Borrower, any Singapore Borrower or any Additional Foreign Borrower.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Agent” means Edwards Lifesciences LLC, a Delaware limited liability
company, in its capacity as agent on behalf of the applicable Borrowers for the
purposes of giving and receiving Borrowing Requests, Interest Election Requests
and Prepayment Notices.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, Yen or Singapore Dollar, a minimum of the US Dollar
Equivalent of $5,000,000 (rounded to the nearest hundreds of units of such
Designated Foreign Currency, Yen or Singapore Dollar).

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency Yen or Singapore Dollar, a minimum of the US Dollar
Equivalent of $500,000 (rounded to the nearest hundreds of units of such
Designated Foreign Currency Yen or Singapore Dollar).

“Borrowing Request” means a request by the Borrowing Agent on behalf of the
relevant Borrower for a Borrowing of Revolving Committed Loans in accordance
with Section 2.03, substantially in the form of Exhibit G or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrowing Agent.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in US Dollars is located and:

 

5



--------------------------------------------------------------------------------

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in US Dollars, any fundings, disbursements, settlements and payments
in US Dollars in respect of any such Eurocurrency Loan, or any other dealings in
US Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than US Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than US Dollars or Euro, or any other dealings
in any currency other than US Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Calculation Date” means (a) with respect to any Multicurrency Revolving
Committed Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Loan denominated in a Designated Foreign Currency, and (ii) each
date of a continuation of a Eurocurrency Loan denominated in a Designated
Foreign Currency pursuant to Section 2.03, (b) with respect to any Yen Enabled
Revolving Loan, each of the following: (i) each date of a Borrowing of a Yen
Enabled Revolving Loan denominated in Yen, and (ii) each date of a continuation
of a Yen Enabled Revolving Loan denominated in Yen, pursuant to Section 2.03,
(c) with respect to any Singapore Dollar Enabled Revolving Loan, each of the
following: (i) each date of a Borrowing of a Singapore Dollar Enabled Revolving
Loan denominated in Singapore Dollar, and (ii) each date of a continuation of a
Singapore Dollar Enabled Revolving Loan denominated in Singapore Dollar,
pursuant to Section 2.03, and (d) such additional dates as the Administrative
Agent shall determine and designate by prior notice to the Company.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Tranches and collections thereunder established under Article IX.

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Article IX.

“CAM Exchange Date” shall mean the date on which any event referred to in
paragraph (g) of Article VII shall occur in respect of the Company.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to

 

6



--------------------------------------------------------------------------------

such Lender immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate US Dollar Equivalent (as so determined) of the Specified
Obligations owed to all the Lenders immediately prior to such CAM Exchange Date.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) by any Governmental Authority after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charitable Foundation” means Edwards Lifesciences Foundation, a Delaware
corporation, not for profit and without capital stock, any donor advised fund
established by the Company or its Subsidiaries for the purpose of receiving
charitable donations or any other not for profit, tax-deductible foundation or
other entity.

 

7



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Multicurrency Revolving
Committed Loans, Yen Enabled Revolving Loans or Singapore Dollar Enabled
Revolving Loans and (b) any Commitment refers to whether such Commitment is a
Multicurrency Commitment, Yen Enabled Commitment or a Singapore Dollar Enabled
Commitment.

“Class Required Lenders” has the meaning specified in Section 11.02(b).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Multicurrency Commitment, a Yen Enabled Commitment or a
Singapore Dollar Enabled Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time and any successor statute.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 12, 2018 distributed to the Lenders, together with the
appendices thereto, as amended through the date hereof.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to consolidated net income
for such period plus (a) the following to the extent deducted in calculating
such consolidated net income: (i) Consolidated Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such consolidated
net income including write-downs of intangibles (including but not limited to,
goodwill), (iv) any extraordinary or non-recurring expenses or losses (to the
extent any of the foregoing are non-cash items for such period), including
losses on sales of assets outside the ordinary course of business, special
charges and purchased research and development charges in connection with
acquisitions, but excluding any non-cash charge that relates to the write-down
or write-off of inventory or accounts receivable except for accounts receivable
reserves required when previously sold product is exchanged for replacement
product, (v) non-cash charges associated with stock-based compensation expenses
pursuant to the financial reporting guidance of the FASB concerning stock-based
compensation as in effect from time to time, (vi) any fees and expenses related
to issuances of debt or equity, acquisitions and investments and asset sales and
divestitures permitted under the Loan Documents or acquisitions consummated
prior to the Effective Date in an aggregate amount not to exceed $50,000,000
during any fiscal year, (vii) any litigation expenses, whether paid or (without
duplication) reserved, including legal costs, judgments, orders, awards and
settlements, (viii) any extraordinary, unusual or non-recurring expenses or
losses, including, without limitation, any restructurings, plant closings, staff
reductions, distributor network optimization initiatives, distribution
technology optimization initiatives or other similar charges and other
transactions described in clause (vii) hereof that are cash items, provided that
the aggregate amount of all expenses, losses or charges added back pursuant to
this clause (viii) shall be limited in any fiscal year to 10% of Consolidated
EBITDA

 

8



--------------------------------------------------------------------------------

as reported for the prior fiscal year, (ix) without duplication, expenses for
financial contributions made to any Charitable Foundation using proceeds of any
litigation awards or settlements received, provided that the aggregate amount of
such charitable contributions added back pursuant to this clause (ix) shall be
limited to $50,000,000 per fiscal year, (x) net after-tax losses (including all
fees and expenses or charges relating thereto) on sales of assets outside of the
ordinary course of business and net after-tax losses from discontinued
operations and (xi) any net after-tax losses (including all fees and expenses or
charges relating thereto) on the retirement of debt; and minus (b) extraordinary
gains increasing consolidated net income for such period, including any
litigation or settlement payments received or accrued during such period.
Consolidated EBITDA is subject to calculation on a Pro Forma Basis in accordance
with Section 1.07.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Debt to the extent included in interest
expense in accordance with GAAP and (c) the portion of any rents payable under
capital leases allocable to interest expense in accordance with GAAP.

“Consolidated Tangible Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries after deducting therefrom all Intangible Assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services carried as indebtedness on
the consolidated balance sheet of the Company and the consolidated Subsidiaries
(other than as described in clause (b) below and excluding trade payables
incurred in the ordinary course of business of the Company and payable in
accordance with customary practices); (b) obligations of the Company and the
consolidated Subsidiaries as lessee under leases that, in accordance with GAAP
as in effect on the date hereof, are recorded as capital leases; (c) obligations
of the Company and the consolidated Subsidiaries under direct or indirect
guarantees in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) and (b) above (including actual or contingent liabilities in respect of
letters of credit issued to support such indebtedness or other obligations); (d)
indebtedness or obligations of the kinds referred to in clauses (a), (b) and
(c) above of the unconsolidated Subsidiaries; and (e) solely for purposes of
Article VII hereof, obligations under interest rate, foreign exchange rate or
other hedging agreements. The term “Debt” shall not include the undrawn face
amount of any letter of credit or bank guarantee issued for the account of the
Company or any Subsidiary in the ordinary course of the Company’s or such
Subsidiary’s business (other than any letter of credit or bank

 

9



--------------------------------------------------------------------------------

guarantee referred to in clause (c) above), but shall include the reimbursement
obligation owing from time to time by the Company or any of the consolidated
Subsidiaries in respect of drawings made under any letter of credit or bank
guarantee in the event reimbursement is not made immediately following the
applicable drawing. For purposes of Article VII, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any hedging agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
hedging agreement were terminated at such time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
judicial management or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Company or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm

 

10



--------------------------------------------------------------------------------

any contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination to the Company and each other Lender promptly following such
determination.

“Designated Amount” means, at any time, the sum of (a) the aggregate outstanding
principal amount at such time of Debt of Material Subsidiaries that is permitted
under clause (o) of Section 6.01, and (b) the aggregate outstanding principal
amount at such time of Secured Debt permitted under the last paragraph of
Section 6.02; provided that the Designated Amount shall exclude any Borrowings
under this Agreement, including by any Subsidiary of the Company.

“Designated Foreign Currency” means, with respect to the Multicurrency
Commitments, Euros, Sterling, Swiss Francs, Yen and any other currency approved
in writing by each of the Multicurrency Lenders that shall be freely traded and
exchangeable into US Dollars in the London interbank market, and for which a
Eurocurrency Rate may be determined, at the time of such approval.

“Designated Foreign Currency Sublimit” means an amount equal to the lesser of
the US Dollar Equivalent of (i) the aggregate amount of the Multicurrency
Commitments and (ii) $500,000,000. The Designated Foreign Currency Sublimit is
part of, and not in addition to, the aggregate amount of the Multicurrency
Commitments of the Lenders.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

11



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the withdrawal of the Company or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Company or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “E” means the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means:

(a) With respect to any Loan or Borrowing:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, for deposits in the relevant

 

12



--------------------------------------------------------------------------------

currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

(ii) denominated in Singapore Dollars, the rate per annum equal to the Singapore
Interbank Offered Rate (“SIBOR”) administered by ABS Benchmarks Administration
Co Pte. Ltd. (or any other entity or person which takes over the administration
of that rate) for Singapore Dollars (adjusted for actual statutory reserve
requirements incurred by any Lender), or, if such rate is not available, a
comparable or successor rate which rate is reasonably selected by the
Administrative Agent after consultation with the Singapore Borrowers and the
Singapore Dollar Enabled Lenders, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m., Singapore time, two (2) Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
other day as otherwise reasonably determined by the Administrative Agent) with a
term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a ABR Loan or ABR Borrowing on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for US Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;

provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and

provided, further that if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, with respect to any Designated Foreign
Currency, Singapore Dollar or Yen, the rate at which such Designated Foreign
Currency, Singapore Dollar or Yen may be exchanged into US Dollars, as quoted by
Bloomberg on www.bloomberg.com/markets/currencies/fxc.html (and applying the
Currency Converter set forth on such website page) at approximately 12:00 noon
Local Time on such date or, if such date in not a Business Day, on the Business
Day immediately preceding such date of determination for such Designated Foreign
Currency, Singapore Dollar or Yen. In the event that such rate does not appear
on such page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative

 

13



--------------------------------------------------------------------------------

Agent in the market where its foreign currency exchange operations in respect of
such Designated Foreign Currency, Singapore Dollar or Yen are then being
conducted, at or about 10:00 a.m., local time, on such date for the purchase of
US Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Swap Obligations” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party). If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or, with respect
to, or required to be withheld or deducted from a payment to, any Lender or the
Administrative Agent, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, any jurisdiction in which any lending
office from which it makes Loans hereunder is located, (b) any branch profit
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction described in clause (a) above, (c) in the case of a
Multicurrency Lender (other than a Lender that becomes a Multicurrency Lender by
operation of the CAM), any withholding Tax that is imposed by the United States
of America (or any political subdivision thereof) on payments by a US Borrower
to the extent such Tax is in effect and would apply as of the date such
Multicurrency Lender becomes a party to this Agreement or relates to payments
received by a new lending office designated by such Multicurrency Lender and is
in effect and would apply at the time such lending office is designated, and any
withholding Tax that is imposed by Switzerland (or any political subdivision
thereof) on payments by a Swiss Borrower, (d) in the case of a Yen Enabled
Lender (other than a Lender that becomes a Yen Enabled Lender by operation of
the CAM), any withholding Tax that is imposed (i) by Japan (or any political
subdivision thereof) on payments by a Japanese Borrower or (ii) by the United
States of America (or any political subdivision thereof) on payments by a US
Borrower, in either case to the extent such Tax is in effect and would apply as
of the date such Yen Enabled Lender becomes a party to this Agreement or relates
to payments received by a new lending office designated by such Yen Enabled
Lender and is in effect and would apply at the time such lending office is
designated (assuming the

 

14



--------------------------------------------------------------------------------

taking by the applicable Borrower, upon the request of the applicable Yen
Enabled Lender, of all ministerial or other reasonably requested actions
required in order for available exemptions from such Tax to be effective),
except, in the case of clause (c) or (d) above, to the extent that (i) such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
applicable Borrower with respect to such withholding Tax pursuant to
Section 2.17(a) or (ii) such withholding Tax shall have resulted from the making
of any payment to a location other than the office designated by the
Administrative Agent or such Lender for the receipt of payments of the
applicable type from the applicable Borrower, (e) any withholding Tax that is
attributable to such Lender’s failure to comply with Section 2.17(e) or
Section 2.17(f), (f) any Taxes imposed under FATCA, (g) any backup withholding
Tax that is required by the Code to be withheld from amounts payable to a
Lender, and (h) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Company under Section 2.19), any United States withholding
Tax that (y) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or (z) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.17(e) or Section 2.17(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding Tax pursuant to
Section 2.17(a). Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding Tax imposed at
any time on payments made by or on behalf of a Borrower organized under the laws
of a jurisdiction other than the United States or the District of Columbia to
any Lender hereunder or under any other Loan Document, provided that (1) such
Lender shall have complied with Section 2.17(e) and Section 2.17(f) and (2) such
forms and other documentation provided by such Lender pursuant to
Section 2.17(e) certify that such Lender is entitled to a complete exemption
from, or a reduction to zero of, all applicable Taxes in respect of all payments
to be made to such Lender by the respective Borrowers pursuant to this Agreement
or otherwise.

“Exemption Event” means the inability of any Yen Enabled Lender to fund a Yen
Enabled Revolving Loan due to:

(a) the occurrence of any natural disaster or war;

(b) any suspension or disruption in electrical, communication or various
settlement systems that makes it impossible to provide or borrow loans in Yen;

(c) any event occurs within the Tokyo interbank market that makes it impossible
to make or borrow loans in Yen; or

(d) any other event not attributable to a Yen Enabled Lender or Yen Enabled
Lenders (based on facts and circumstances subsisting at the time) that makes it
impossible to make or borrow a Yen Enabled Revolving Loan required under this
Agreement.

“Existing Credit Agreement” means the Five Year Credit Agreement dated as of
July 18, 2014, as amended, among the Borrowers, the lenders party thereto, Bank
of America, N.A. as administrative agent, swing line lender and issuing bank,
JPMorgan Chase Bank, N.A. and Wells

 

15



--------------------------------------------------------------------------------

Fargo Bank, National Association as co-syndication agents, and Deutsche Bank
Securities Inc., HSBC USA, National Association The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and U.S. Bank, National Association, as co-documentation agents.

“Existing Maturity Date” has the meaning specified in Section 2.24(a).

“Exposure” means, with respect to any Lender, such Lender’s Multicurrency
Revolving Exposure, Singapore Dollar Enabled Exposure and Yen Enabled Exposure.

“Extension Request” has the meaning specified in Section 2.24(a).

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any applicable
intergovernmental agreements entered into in respect of such Sections, any
current or future regulations or official interpretations of such Sections and
agreements, and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

“FCPA” has the meaning specified in Section 3.21.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letter” means the letter agreement, dated April 12, 2018 among the Company,
the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under or resident of the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not incorporated or otherwise
organized under the laws of the United States or its territories or possessions.

“Fund” means any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person) that is (or

 

16



--------------------------------------------------------------------------------

will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranteed Obligations” has the meaning set forth in Article X.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Ineligible Assignee” means each Person set forth in Schedule 1.01(i) and any
known affiliates of such Person that are readily identifiable by legal name.

“Initial Borrowing Date” means the date of the initial Borrowing hereunder.

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

“Interest Election Request” means a request by the Borrowing Agent on behalf of
the relevant Borrower to convert or continue a Revolving Committed Borrowing in
accordance with Section 2.08, which shall be substantially in the form of
Exhibit H or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrowing Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a

 

17



--------------------------------------------------------------------------------

Eurocurrency Borrowing and ending one, two (other than with respect to SIBOR),
three or six months thereafter (in each case, subject to availability), as the
Borrowing Agent, on behalf of the relevant Borrower, may elect in its Borrowing
Request; provided that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period, and (iii) no Interest Period shall
extend beyond the Maturity Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made, and thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Japanese Borrower” means any Japanese Subsidiary that has been designated as
such pursuant to Section 2.20 and that has not ceased to be a Japanese Borrower
as provided in such Section.

“Japanese Subsidiary” means any Subsidiary that is incorporated or otherwise
organized in Japan.

“Judgment Currency” has the meaning assigned to such term in Section 11.13(b).

“Lender Swap Obligations” the due and punctual payment and performance of all
obligations of the Borrowers (other than the Company) or any Subsidiary,
monetary or otherwise, under (i) any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement, (ii) any foreign exchange contract, currency swap agreement,
futures contract, option contract, synthetic cap or other similar agreement or
arrangement or (iii) any other swap agreement, in each case, entered into with
any counterparty that was a Lender (or an Affiliate thereof) at the time such
agreement, contract or arrangement (collectively, the “Lender Swap Agreements”)
was entered into; provided that the term “Lender Swap Obligations” shall not
include any Excluded Swap Obligations.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or as
provided in Section 2.10 (other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Acceptance).

“Leverage Ratio” means, at any time, the ratio of (a) Total Debt at such time to
(b) Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters of the Company ended at or prior to such time.

“LIBOR” has the meaning given thereto in the definition of “Eurocurrency Rate”.

 

18



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 2.14.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowing Agent).

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Fee Letter and each promissory note
delivered pursuant to this Agreement.

“Loan Parties” means the Borrowers.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means Eastern Time (Daylight or Standard, as applicable) and, with
respect to any borrowings and payments in any Designated Foreign Currency or
Singapore Dollars, the local time in the place of settlement for such Designated
Foreign Currency or Singapore, as may be determined by the Administrative Agent,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) equity interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary of the Company or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person; provided that the aggregate consideration therefor
(including Debt assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment) and all other consideration payable in connection therewith

 

19



--------------------------------------------------------------------------------

(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $200,000,000.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding equity interests in any Person that
are owned by the Company or any of its Subsidiaries or (b) assets comprising all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including Debt
assumed by the transferee in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $200,000,000.

“Material Subsidiary” means (a) any US Borrower (other than the Company), any
Swiss Borrower, any Japanese Borrower or any Singapore Borrower or any
Additional Foreign Borrower, (b) any Subsidiary that directly or indirectly owns
or Controls any Material Subsidiary and (c) any other Subsidiary (i) the net
revenues of which for the most recent period of four fiscal quarters of the
Company for which audited financial statements have been delivered pursuant to
Section 5.07 were greater than 10% of the Company’s consolidated net revenues
for such period or (ii) the net tangible assets of which as of the end of such
period were greater than 10% of Consolidated Tangible Assets as of such date;
provided that if at any time the aggregate amount of the net revenues or net
tangible assets of all Subsidiaries that are not Material Subsidiaries for or at
the end of any period of four fiscal quarters exceeds 20% of the Company’s
consolidated net revenues for such period or 20% of Consolidated Tangible Assets
as of the end of such period, the Company (or, in the event the Company has
failed to do so within 10 days, the Administrative Agent) shall designate
sufficient Subsidiaries as “Material Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. For purposes of making the determinations required by
this definition, revenues and assets of Foreign Subsidiaries shall be converted
into US Dollars at the rates used in preparing the consolidated balance sheet of
the Company included in the applicable financial statements.

“Maturity Date” means the later of (a) April 28, 2023 and (b) if maturity is
extended pursuant to Section 2.24, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Modification Date” has the meaning specified in Section 2.24(a).

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Multicurrency Revolving
Committed Loans pursuant to Section 2.01(a) to US Borrowers and Swiss Borrowers,
expressed as an amount representing the maximum aggregate amount of such
Multicurrency Lender’s Multicurrency Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04. The initial US Dollar Equivalent amount of
each

 

20



--------------------------------------------------------------------------------

Multicurrency Lender’s Multicurrency Commitment is set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Multicurrency Lender
shall have assumed its Multicurrency Commitment, as applicable. The aggregate
amount of the Multicurrency Commitments on the date hereof is the US Dollar
Equivalent of $500,000,000.

“Multicurrency Commitment Percentage” means, with respect to any Multicurrency
Lender, the percentage (carried out to the ninth decimal place) of the total
Multicurrency Commitments represented by such Lender’s Multicurrency Commitment,
subject to adjustment as provided in Section 2.22. If the Multicurrency
Commitments have terminated or expired, the Multicurrency Commitment Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments. The initial Multicurrency Commitment
Percentage of each Multicurrency Lender is set forth opposite the name of such
Multicurrency Lender on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Multicurrency Lender becomes a party hereto, as
applicable.

“Multicurrency Lender” mean a Lender with a Multicurrency Commitment.

“Multicurrency Revolving Borrowing” means a Borrowing comprised of Multicurrency
Revolving Committed Loans.

“Multicurrency Revolving Committed Borrowing” means a Borrowing comprised of
Multicurrency Revolving Committed Loans.

“Multicurrency Revolving Committed Loan” means a Loan made by a Multicurrency
Lender pursuant to Section 2.01(a). Each Multicurrency Revolving Committed Loan
made to a US Borrower and denominated in US Dollars shall be a Eurocurrency Loan
or an ABR Loan. Each Multicurrency Revolving Committed Loan made to a Swiss
Borrower and denominated in US Dollars shall be a Eurocurrency Loan. Each
Multicurrency Revolving Committed Loan denominated in a Designated Foreign
Currency (including Swiss Revolving Committed Loans) shall be a Eurocurrency
Loan.

“Multicurrency Revolving Exposure” means, with respect to any Multicurrency
Lender at any time, the sum at such time, without duplication, of such Lender’s
Multicurrency Commitment Percentage of the sum of the US Dollar Equivalent of
the principal amounts of the outstanding Multicurrency Revolving Committed
Loans.

“Multicurrency Revolving Loan” means a Multicurrency Revolving Committed Loan.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

21



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.02 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Pension Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, excluding a Pension Plan, maintained for employees of the
Company or any ERISA Affiliate or any such Plan to which the Company or any
ERISA Affiliate is required to contribute on behalf of any of its employees.

“Notice Date” has the meaning specified in Section 2.24(b).

“Obligations” means (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents, and (b) unless otherwise agreed upon in writing by the
applicable Lender party thereto, the due and punctual payment and performance of
all obligations of the Company or any Subsidiary, monetary or otherwise, under
each interest rate hedging agreement or foreign exchange swap contract relating
to Obligations referred to in the preceding clause (a) entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such
hedging agreement or swap contract was entered into.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document. For
avoidance of doubt, the term “Other Taxes” shall include any Swiss stamp duties
or similar Swiss taxes, along with any similar stamp duties or similar taxes
imposed by any Swiss local or municipal Governmental Authority.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 11.04(e).

“Participating Member State” means any member state so described in any EMU
Legislation.

“Patriot Act” has the meaning assigned to such term in Section 11.16.

 

22



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 5.07.

“Public Lender” has the meaning specified in Section 5.07.

“Prepayment Notice” means a notice by the Borrowing Agent on behalf of the
relevant Borrower of an optional prepayment of a Revolving Committed Borrowing
in accordance with Section 2.11, which if in writing may be substantially in the
form of Exhibit I.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate”. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, with respect to compliance with any financial test or
covenant herein (including Section 6.07), compliance with such test or covenant
after giving effect to (i) any Material Acquisition or (ii) any Material
Dispositions (including (a) pro forma adjustments arising out of events which
are directly attributable to any proposed Material Acquisition, or any Material
Disposition, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
staff of the Securities and Exchange Commission, (b) pro forma adjustments
determined in good faith by the Company that are consented to by the
Administrative Agent (such consent not to be unreasonably withheld) arising out
of operating and other expense reductions attributable to such transaction being
given pro forma effect that (1) have been realized or (2) will be implemented
following such transaction and are supportable and quantifiable and, in each
case, including (A) reduction in personnel expenses, (B) reduction of costs
related to administrative functions, (C) reduction of costs related to leased or
owned properties and (D) reductions from the consolidation of operations and
streamlining of corporate overhead, and (c) such other adjustments as determined
in good faith by the Company that are consented to by the Administrative Agent
(such consent not to be unreasonably withheld), in each case as certified by an
officer of the Company) using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so acquired and the
consolidated financial statements of the Company and its Subsidiaries and
assuming that all Material Acquisitions that have been consummated during the
period, and any Material Disposition and any Debt or other liabilities repaid in
connection therewith had been

 

23



--------------------------------------------------------------------------------

consummated and incurred or repaid at the beginning of such period (and assuming
that such Debt to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Acquisition” means a Material Acquisition after the Effective Date by
the Company or a Subsidiary that has been designated to the Administrative Agent
by a Responsible Officer of the Company as a “Qualified Acquisition”, so long
as, on a Pro Forma Basis, the Leverage Ratio as of the last day of the most
recently completed four fiscal quarter period (for which financial statements
have been delivered pursuant to Section 5.07(a) or (b)) prior to such
acquisition would be at least 2.00 to 1.00.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Bank” means an entity which is duly licensed as a bank and actively
engaged in the banking business.

“Receivable” has the meaning set forth in Section 6.02(q).

“Receivables Subsidiary” means any special purpose, bankruptcy remote Subsidiary
which is a transferee of (or interests in) Receivables sold under
Section 6.02(q).

“Register” has the meaning set forth in Section 11.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents,
partners, administrators, managers and advisors of such Person and such Person’s
Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time as applicable Lenders having Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Revolving Credit Exposures and unused Commitments of all the Lenders
at such time or, if the commitment of a Lender to make Loans have been
terminated pursuant to Article VII, Lenders holding in the aggregate more than
50% of the outstanding amount of all Loans; provided that the Commitment of, and
the portion of the Revolving Credit Exposures held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Reset Date” has the meaning set forth in Section 1.05(a).

 

24



--------------------------------------------------------------------------------

“Response Deadline” has the meaning specified in Section 2.24(b).

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, or controller of a Loan Party and solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Revolving Borrowing” means a Borrowing comprised of Multicurrency Revolving
Committed Loans, Singapore Dollar Enabled Revolving Loans or Yen Enabled
Revolving Loans.

“Revolving Committed Borrowing” means a Borrowing comprised of Multicurrency
Revolving Committed Loans, Singapore Dollar Enabled Revolving Loans or Yen
Enabled Revolving Loans.

“Revolving Committed Loan” means any Multicurrency Revolving Committed Loan,
Singapore Dollar Enabled Revolving Loans or Yen Enabled Revolving Loan.

“Revolving Credit Exposure” means with respect to any Lender, the Multicurrency
Revolving Exposure, Yen Enabled Exposure and the Singapore Dollar Enabled
Exposure of such Lender.

“Revolving Loan” means any Multicurrency Revolving Loan, Singapore Dollar
Enabled Revolving Loans or Yen Enabled Revolving Loan.

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a currency other than US Dollars, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, or Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority in other jurisdiction in which any Borrower is organized.

“Secured Debt” means Debt or any other obligation or liability of the Company or
any Material Subsidiary the payment of which is secured by a Security Interest.

 

25



--------------------------------------------------------------------------------

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Company or
any Material Subsidiary, whether now owned or hereafter acquired.

“Singapore Bank” means the Administrative Agent or a Lender where such entity is
formed or recognised under the law of Singapore or resident, or having an office
or a place of business, in Singapore.

“Singapore Borrower” means any Singapore Subsidiary that has been designated as
such pursuant to Section 2.20 and that has not ceased to be a Singapore Borrower
as provided in such Section.

“Singapore Dollar” or “SGD” refers to the lawful currency of Singapore.

“Singapore Dollar Enabled Commitment” means, with respect to each Singapore
Dollar Enabled Lender, the commitment of such Singapore Dollar Enabled Lender to
make Singapore Dollar Enabled Revolving Loans pursuant to Section 2.01(c),
expressed as an amount representing the maximum aggregate amount of such
Singapore Dollar Enabled Lender’s Singapore Dollar Enabled Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04. The initial US Dollar Equivalent amount
of each Singapore Dollar Enabled Lender’s Singapore Dollar Enabled Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which Singapore Dollar Enabled Lender shall have assumed its Singapore Dollar
Enabled Commitment, as applicable. The aggregate amount of the Singapore Dollar
Enabled Commitments on the date hereof is the US Dollar Equivalent of
$100,000,000.

“Singapore Dollar Enabled Exposure” means, with respect to any Singapore Dollar
Enabled Lender at any time, such Lender’s Singapore Dollar Enabled Commitment
Percentage of the sum of the US Dollar Equivalent of the principal amounts of
the outstanding Singapore Dollar Enabled Revolving Loans.

“Singapore Dollar Enabled Lender” mean a Lender with a Singapore Dollar Enabled
Commitment which, with respect to any Singapore Dollar Enabled Revolving Loan
made to a Singapore Borrower, is (i) authorized to do so by a license, (ii) an
excluded moneylender or (iii) an exempt moneylender, in each case, in accordance
with the requirements of the Moneylenders Act, Chapter 188 of Singapore.

“Singapore Dollar Enabled Commitment Percentage” means, with respect to any
Singapore Dollar Enabled Lender, the percentage (carried out to the ninth
decimal place) of the total Singapore Dollar Enabled Commitments represented by
such Lender’s Singapore Dollar Enabled Commitment subject to adjustment as
provided in Section 2.22. If the Singapore Dollar Enabled Commitments have
terminated or expired, the Singapore Dollar Enabled Commitment Percentages shall
be determined based upon the Singapore Dollar Enabled Commitments most recently
in effect, giving effect to any assignments. The initial Singapore Dollar
Enabled Commitment Percentage of each Singapore Dollar Enabled Lender is set
forth opposite the name

 

26



--------------------------------------------------------------------------------

of such Singapore Dollar Enabled Lender on Schedule 2.01 or in the Assignment or
Assumption pursuant to which such Singapore Dollar Enabled Lender becomes a
party hereto, as applicable.

“Singapore Dollar Enabled Revolving Borrowing” means a Borrowing comprised of
Singapore Dollar Enabled Revolving Loans.

“Singapore Dollar Enabled Revolving Loan” means a Loan made by a Singapore
Dollar Enabled Lender pursuant to Section 2.01(c). Each Singapore Dollar Enabled
Revolving Loan made to a US Borrower shall be denominated in US Dollars and
shall be a Eurocurrency Loan or an ABR Loan, and each Singapore Dollar Enabled
Revolving Loan made to a Singapore Borrower shall be denominated in Singapore
Dollar and shall be a Eurocurrency Loan.

“Singapore Subsidiary” means any Subsidiary that is incorporated or otherwise
organized in Singapore.

“Specified Obligations” means Obligations consisting of the principal of and
interest on Loans and fees.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to the last paragraph of Article X).

“Sterling” or “£” means the lawful money of the United Kingdom.

“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the Board of
Directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.

“Subsidiary” means any subsidiary of the Company.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swiss Borrower” means any Swiss Subsidiary that has been designated as such
pursuant to Section 2.20 and that has not ceased to be a Swiss Borrower as
provided in such Section.

“Swiss Francs” or “SF” means the lawful money of Switzerland.

“Swiss Revolving Borrowing” means a Borrowing comprised of Swiss Revolving
Committed Loans.

“Swiss Revolving Committed Loan” means a Multicurrency Revolving Committed Loan
made by a Multicurrency Lender to a Swiss Borrower pursuant to Section 2.01(a).
Each Swiss

 

27



--------------------------------------------------------------------------------

Revolving Committed Loan made to a Swiss Borrower shall be denominated in US
Dollars or a Designated Foreign Currency other than Yen and shall be a
Eurocurrency Loan.

“Swiss Subsidiary” means any Subsidiary that is incorporated or otherwise
organized in Switzerland.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Debt” means, at any date, the aggregate principal amount of all Debt of
the Company and its consolidated Subsidiaries at such date to the extent such
Debt should be reflected on a consolidated balance sheet of the Company at such
date in accordance with GAAP.

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following comprise a separate Tranche: (i) the
Multicurrency Commitments and the Multicurrency Revolving Loans, (ii) the Yen
Enabled Commitments and the Yen Enabled Revolving Loans and (iii) the Singapore
Dollar Enabled Commitments and the Singapore Dollar Enabled Revolving Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof.

“Transfer Assets” means (a) when referring to the Company, the conveyance,
transfer, lease or other disposition (whether in one transaction or in a series
of transactions) of all or substantially all of the assets of the Company or of
the Company and its Subsidiaries taken as a whole, and (b) when referring to a
Subsidiary, the conveyance, transfer, lease or other disposition (whether in one
transaction or in a series of transactions) of all or substantially all of the
assets of such Subsidiary.

“Type”, means when used in reference to any Revolving Loan or Revolving
Borrowing, refers to whether the rate of interest on such Revolving Loan, or on
the Revolving Loans comprising such Revolving Borrowing, is determined by
reference to the Eurocurrency Rate or the Alternate Base Rate.

 

28



--------------------------------------------------------------------------------

“US Borrowers” means the Company, Edwards Lifesciences World Trade Corporation,
Edwards Lifesciences LLC, Edwards Lifesciences (U.S.) Inc., Edwards Lifesciences
Holding, Inc. and any other US Subsidiary that has been designated as a US
Borrower pursuant to Section 2.20 and that has not ceased to be a US Borrower as
provided in such Section.

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount
expressed in US Dollars which is applicable to any amount in any Designated
Foreign Currency, Singapore Dollar or Yen, the equivalent in US Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such Designated Foreign Currency, Singapore
Dollar or Yen at the time in effect under the provisions of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of the United States or its territories or possessions.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(e)(ii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” or “¥” refers to the lawful money of Japan.

“Yen Enabled Commitment” means, with respect to each Yen Enabled Lender, the
commitment of such Yen Enabled Lender to make Yen Enabled Revolving Loans
pursuant to Section 2.01(b), expressed as an amount representing the maximum
aggregate amount of such Yen Enabled Lender’s Yen Enabled Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04. The initial US Dollar Equivalent amount
of each Yen Enabled Lender’s Yen Enabled Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance pursuant to which Yen Enabled Lender
shall have assumed its Yen Enabled Commitment, as applicable. The aggregate
amount of the Yen Enabled Commitments on the date hereof is the US Dollar
Equivalent of $150,000,000.

“Yen Enabled Exposure” means, with respect to any Yen Enabled Lender at any
time, such Lender’s Yen Enabled Commitment Percentage of the sum of the
US Dollar Equivalent of the principal amounts of the outstanding Yen Enabled
Revolving Loans.

“Yen Enabled Lender” mean a Lender with a Yen Enabled Commitment.

 

29



--------------------------------------------------------------------------------

“Yen Enabled Commitment Percentage” means, with respect to any Yen Enabled
Lender, the percentage (carried out to the ninth decimal place) of the total Yen
Enabled Commitments represented by such Lender’s Yen Enabled Commitment subject
to adjustment as provided in Section 2.22. If the Yen Enabled Commitments have
terminated or expired, the Yen Enabled Commitment Percentages shall be
determined based upon the Yen Enabled Commitments most recently in effect,
giving effect to any assignments. The initial Yen Enabled Commitment Percentage
of each Yen Enabled Lender is set forth opposite the name of such Yen Enabled
Lender on Schedule 2.01 or in the Assignment or Assumption pursuant to which
such Yen Enabled Lender becomes a party hereto, as applicable.

“Yen Enabled Revolving Borrowing” means a Borrowing comprised of Yen Enabled
Revolving Loans.

“Yen Enabled Revolving Loan” means a Loan made by a Yen Enabled Lender pursuant
to Section 2.01(b). Each Yen Enabled Revolving Loan made to a US Borrower shall
be denominated in US Dollars and shall be a Eurocurrency Loan or an ABR Loan,
and each Yen Enabled Revolving Loan made to a Japanese Borrower shall be
denominated in Yen and shall be a Eurocurrency Loan.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Multicurrency Revolving Committed Loan”) or by Type (e.g., a “Eurocurrency
Loan”) or by Class and Type (e.g., a “Eurocurrency Multicurrency Revolving
Committed Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Multicurrency Revolving Committed Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Multicurrency Revolving Committed Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.”

 

30



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP as in effect from
time to time; provided that if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, (i) Debt of the Company and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of the Accounting Standards Codification of the Financial Accounting
Standards Board 825 and 470-20 on financial liabilities shall be disregarded and
(ii) operating leases and capital leases will be treated in a manner consistent
with the current treatment thereof under GAAP as of the Effective Date
notwithstanding any modifications or interpretive changes thereto that may occur
after the Effective Date.

SECTION 1.05 Exchange Rates. (a) Not later than 10:00 a.m., Local Time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date with respect to each Designated Foreign Currency,
Yen or Singapore Dollars, as the case may be, and (ii) give written notice
thereof to the Lenders and the Company. The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
Section 11.13 or any other provision expressly requiring the use of a current
Exchange Rate or in connection with any financial statements and amounts thereon
or derived therefrom) be the Exchange Rates employed in converting any amounts
between US Dollars, Designated Foreign Currencies, Yen and Singapore Dollars.

(b) Not later than 5:00 p.m., Local Time, on each Reset Date and each date on
which Revolving Loans denominated in any Designated Foreign Currency, Yen or
Singapore Dollars are made or continued as a Eurocurrency Loan, the
Administrative Agent shall (i) determine the aggregate amount of the US Dollar
Equivalent of the principal amounts of the Revolving Loans of each
Class denominated in Designated Foreign Currencies, Yen or Singapore Dollars
(after giving effect to any Revolving Loans made or repaid on such date), and
(ii) notify the Lenders and the Company of the results of such determination.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

31



--------------------------------------------------------------------------------

SECTION 1.06 Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.07 Accounting for Material Acquisitions and Material Dispositions. All
calculations for the financial covenant in Section 6.07 and the determination of
the Applicable Rate for any period (or portion of a period) of measurement that
includes the date of consummation of any Material Acquisition or Material
Disposition shall be made on a Pro Forma Basis.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. (a) Subject to the terms and conditions set forth
herein, each Multicurrency Lender agrees to make (i) Multicurrency Revolving
Committed Loans denominated in US Dollars or Designated Foreign Currencies to
the US Borrowers, and (ii) Multicurrency Revolving Committed Loans denominated
in US Dollars or Designated Foreign Currencies (other than Yen) to the Swiss
Borrowers, in each case from time to time during the Revolving Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (A) such Lender’s Multicurrency Revolving Exposure exceeding its
Multicurrency Commitment, (B) the aggregate amount of the Multicurrency Lenders’
Multicurrency Revolving Exposures of all (i) Multicurrency Revolving Committed
Loans denominated in Designated Foreign Currencies made to US Borrowers and
(ii) Swiss Revolving Committed Loans denominated in Designated Foreign
Currencies, collectively for both (i) and (ii), exceeding the Designated Foreign
Currency Sublimit, or (C) the aggregate amount of the Multicurrency Lenders’
Multicurrency Revolving Exposures exceeding the aggregate amount of the
Multicurrency Commitments.

 

32



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Yen Enabled
Lender agrees to make (i) Yen Enabled Revolving Loans to the Japanese Borrowers
denominated in Yen and (ii) Yen Enabled Revolving Loans to the US Borrowers
denominated in US Dollars in an aggregate principal amount at any time
outstanding that will not result in (A) such Lender’s Yen Enabled Exposure
exceeding its Yen Enabled Commitment or (B) the aggregate amount of the Lenders’
Yen Enabled Exposures exceeding the aggregate amount of the Yen Enabled
Commitments.

(c) Subject to the terms and conditions set forth herein, each Singapore Dollar
Enabled Lender agrees to make (i) Singapore Dollar Enabled Revolving Loans to
the Singapore Borrowers denominated in Singapore Dollars and (ii) Singapore
Dollar Enabled Revolving Loans to the US Borrowers denominated in US Dollars in
an aggregate principal amount at any time outstanding that will not result in
(A) such Lender’s Singapore Dollar Enabled Exposure exceeding its Singapore
Dollar Enabled Commitment or (B) the aggregate amount of the Lenders’ Singapore
Dollar Enabled Exposures exceeding the aggregate amount of the Singapore Dollar
Enabled Commitments.

(d) Within the limits of each Lender’s Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.01,
prepay under Section 2.11, and reborrow under this Section 2.01.

SECTION 2.02 Loans and Borrowings. (a) Each Multicurrency Revolving Committed
Loan shall be made as part of a Borrowing consisting of Multicurrency Revolving
Committed Loans made by the Multicurrency Lenders ratably in accordance with
their respective Multicurrency Commitments. Each Yen Enabled Revolving Loan
shall be made as part of a Borrowing consisting of Yen Enabled Revolving Loans
made by the Yen Enabled Lenders ratably in accordance with their respective Yen
Enabled Commitments. Each Singapore Dollar Enabled Revolving Loan shall be made
as part of a Borrowing consisting of Singapore Dollar Enabled Revolving Loans
made by the Singapore Dollar Enabled Lenders ratably in accordance with their
respective Singapore Dollar Enabled Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder.

(b) Subject to Section 2.14, (i) each Multicurrency Revolving Committed
Borrowing shall be comprised entirely of (A) in the case of a Borrowing
denominated in US Dollars, Eurocurrency Loans or ABR Loans and (B) in the case
of a Borrowing denominated in a Designated Foreign Currency, Eurocurrency Loans,
in each case as the Borrowing Agent, on behalf of the applicable Borrower, may
request in accordance herewith; provided that, each Swiss Revolving Borrowing
shall be comprised entirely of Eurocurrency Loans, (ii) each Yen Enabled
Revolving Borrowing shall be comprised entirely of (A) in the case of a
Borrowing denominated in Yen, Eurocurrency Loans and (B) in the case of a
Borrowing denominated in US Dollars, Eurocurrency Loans or ABR Loans, in each
case as the Borrowing Agent, on behalf of the applicable Borrower may request in
accordance herewith and (iii) each Singapore Dollar Enabled Revolving Borrowing
shall be comprised entirely of (A) in the case of a Borrowing denominated in
Singapore Dollars, Eurocurrency Loans and (B) in the case of a Borrowing
denominated in US Dollars, Eurocurrency Loans or ABR Loans, in each case as the
Borrowing

 

33



--------------------------------------------------------------------------------

Agent, on behalf of the applicable Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender but no Affiliate shall be
entitled to receive any greater payment under such sections than such Lender
would have been entitled to receive); provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement; provided, however, if any Lender
determines that any applicable law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to
perform its obligations hereunder or to issue, make maintain, fund or charge
interest with respect to any Loan to any Borrower who is organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia, then on notice thereof by such Lender to the Borrowing
Agent through the Administrative Agent, and until such notice by such Lender is
revoked, any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Loan shall be suspended. Upon receipt of such
notice, the Loan Parties shall take all reasonable actions requested by such
Lender to mitigate or avoid such illegality.

(c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Revolving Committed Borrowing may be made in an aggregate amount
that is equal to the aggregate available Multicurrency Commitments, Yen Enabled
Commitments or Singapore Dollar Enabled Commitments, as the case may be.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of (i) twelve
Eurocurrency Multicurrency Revolving Committed Borrowings outstanding, (ii) six
Eurocurrency Swiss Revolving Borrowings outstanding (iii) six Eurocurrency Yen
Enabled Revolving Committed Borrowings outstanding or (iv) six Eurocurrency
Singapore Dollar Enabled Revolving Committed Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrowing
Agent shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date, (ii) the Borrowing Agent shall not be entitled to request any
Loan other than a Yen Enabled Revolving Loan designated in Yen on behalf of any
Japanese Borrower, (iii) the Borrowing Agent shall not be entitled to request
any Loan other than a Singapore Dollar Enabled Revolving Loan designated in
Singapore Dollars on behalf of any Singapore Borrower, (iv) the Borrowing Agent
shall not be entitled to request any Multicurrency Revolving Loan designated in
Yen on behalf of any Swiss Borrower, (v) the Borrowing Agent shall not be
entitled to request any Yen Enabled Revolving Loan on behalf of any Borrower
except as set forth in Section 2.01(b) and (vi) the Borrowing Agent shall not be
entitled to request any Singapore Dollar Enabled Revolving Loan on behalf of any
Borrower except as set forth in Section 2.01(c).

SECTION 2.03 Requests for Revolving Committed Borrowings. To request a Revolving
Committed Borrowing, the Borrowing Agent on behalf of the applicable Borrower,
shall notify the Administrative Agent of such request by (a) telephone or (b) a
Borrowing Request; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Borrowing Request. Each
such Borrowing Request shall be received

 

34



--------------------------------------------------------------------------------

by the Administrative Agent (i) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 1:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing, (ii) in the case of a
Eurocurrency Borrowing denominated in a Designated Foreign Currency, Yen or
Singapore Dollars, not later than 1:00 p.m., Local Time, four Business Days
before the date of the proposed Borrowing, and (iii) in the case of an ABR
Borrowing, not later than 1:00 p.m., Local Time, one Business Day before the
date of the proposed Borrowing. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrower on whose behalf the Borrowing Agent is requesting such
Borrowing;

(ii) whether the requested Borrowing is to be a Multicurrency Revolving
Borrowing, a Yen Enabled Revolving Borrowing or a Singapore Dollar Enabled
Revolving Borrowing ;

(iii) the currency and aggregate principal amount of the requested Borrowing;

(iv) the date of the requested Borrowing, which shall be a Business Day;

(v) the Type of the requested Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06;
and

(viii) in the case of a Borrowing in a Designated Foreign Currency, Yen or
Singapore Dollars, the location from which payments of the principal and
interest on such Borrowing will be made.

If no election as to the Class of Borrowing is specified, then the requested
Borrowing shall be a Multicurrency Revolving Committed Borrowing. If no currency
is specified with respect to any requested Eurocurrency Revolving Committed
Borrowing, then the Borrowing Agent, on behalf of the relevant Borrower shall be
deemed to have selected (i) in the case of a Japanese Borrower, Yen, (ii) in the
case of a Singapore Borrower, Singapore Dollars, and (iii) in all other cases,
US Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing denominated in US
Dollars by a US Borrower, an ABR Borrowing, and (ii) in the case of any other
Borrowing, a Eurocurrency Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender that will make a Loan
as part of the requested

 

35



--------------------------------------------------------------------------------

Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

SECTION 2.04 Reserved.

SECTION 2.05 Reserved.

SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Revolving
Committed Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds in the applicable currency by 11:00
a.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose for Loans of such Class and currency by notice
to the applicable Lenders. The Administrative Agent will make such Revolving
Committed Loans available to the relevant Borrower by promptly crediting the
amounts so received, in like funds, either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrowing Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
or (ii) in the case of such Borrower, the interest rate applicable to the
subject Loan. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing and
the Administrative Agent shall return to such Borrower any amount (including
interest) paid by such Borrower to the Administrative Agent pursuant to this
paragraph.

SECTION 2.07 Repayment of Borrowings; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the accounts of
the applicable Lenders the then unpaid principal amount of each Revolving
Committed Borrowing

 

36



--------------------------------------------------------------------------------

of such Borrower on the Maturity Date. Each Borrower agrees to repay the
principal amount of each Loan made to such Borrower and the accrued interest
thereon in the currency of such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, each applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by each such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.08 Interest Elections. (a) Each Revolving Committed Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the relevant Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section and on terms consistent with
the other provisions of this Agreement. A Borrower may elect different options
with respect to different portions of an affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Revolving Committed Borrowing.

(b) To make an election pursuant to this Section, the Borrowing Agent on behalf
of the applicable Borrower, shall notify the Administrative Agent of such
election by (a) telephone or (b) an Interest Election Request; provided that any
such telephonic election must be confirmed immediately by delivery to the
Administrative Agent of an Interest Election Request, in each case by the time
that a Borrowing Request would be required under Section 2.03 if the

 

37



--------------------------------------------------------------------------------

Borrowing Agent on behalf of the applicable Borrower were requesting a Revolving
Committed Borrowing of the Type resulting from such election to be made on the
effective date of such election. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d), (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made or (iv) convert any Borrowing to a Borrowing of a
different Class.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type and Class of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender holding a Loan to which such
request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrowing Agent fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Borrowing made to a US Borrower and denominated in US Dollars, be converted to
an ABR Borrowing and (ii) in the case of any other Eurocurrency Borrowing, be
converted to a Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, (ii) the Company shall not
terminate or reduce the Multicurrency

 

38



--------------------------------------------------------------------------------

Commitments if, after giving effect to any concurrent prepayment of the
Multicurrency Revolving Committed Loans in accordance with Section 2.11, (w) the
aggregate Multicurrency Revolving Exposures would exceed the aggregate
Multicurrency Commitments, (x) the aggregate amount of the Multicurrency
Lenders’ Multicurrency Revolving Exposures of all Multicurrency Revolving
Committed Loans denominated in Designated Foreign Currencies would exceed the
Designated Foreign Currency Sublimit, (iii) if, after giving effect to any
reduction of the Multicurrency Commitments, the Designated Foreign Currency
Sublimit exceeds the amount of the Multicurrency Commitments, such Designated
Foreign Currency Sublimit shall be automatically reduced by the amount of such
excess, (iv) the Company shall not terminate or reduce the Yen Enabled
Commitments if, after giving effect to any concurrent prepayment of the Yen
Enabled Revolving Loans in accordance with Section 2.11, the aggregate Yen
Enabled Exposures would exceed the aggregate Yen Enabled Commitments and (v) the
Company shall not terminate or reduce the Singapore Dollar Enabled Commitments
if, after giving effect to any concurrent prepayment of the Singapore Dollar
Enabled Revolving Loans in accordance with Section 2.11, the aggregate Singapore
Dollar Enabled Exposures would exceed the aggregate Singapore Dollar Enabled
Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction (or in the event of a termination or reduction of any
outstanding Loans denominated in a Designated Foreign Currency or Singapore
Dollar, at least four Business Days prior) (or, in each case, such shorter
period of time acceptable to the Administrative Agent), specifying the effective
date of such election. Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or Debt, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

SECTION 2.10 Term Loan Option; Increase in Multicurrency Commitments. (a) The
Borrowing Agent may, by written notice to the Administrative Agent request
(i) an increase in the Multicurrency Commitments (a “Multicurrency Commitment
Increase”), (ii) the addition of a new tranche of term loans (each a “Term Loan”
and together with any Multicurrency Commitment Increase, the “Incremental
Increase”) or (iii) a combination thereof; provided that (w) after giving effect
to any such Incremental Increase, the sum of the total Multicurrency Commitments
shall not exceed $850,000,000 plus any reductions in the Yen Enabled Commitments
and Singapore Dollar Enabled Commitments pursuant to Section 2.09(b), (x) in no
event, after giving effect to any such Incremental Increase shall the sum of the
total Multicurrency Commitments plus Yen Enabled Commitments, Singapore Dollar
Enabled Commitments and any Term Loan exceed $1,000,000,000, (y) such
Incremental Increase shall not increase the Designated Foreign Currency
Sublimit, or any other sublimit established herein, and (z) each such
Incremental Increase (whether a Multicurrency Commitment Increase or a Term
Loan) shall not be for less than a minimum principal amount of $25,000,000 or,
if less, the

 

39



--------------------------------------------------------------------------------

remaining amount permitted pursuant to the foregoing clause (x). Such notice
shall set forth the amount of the requested Incremental Increase, whether such
Incremental Increase is to be a Multicurrency Commitment Increase or a Term Loan
and the date on which such Incremental Increase is requested to become effective
(which shall not be less than 10 Business Days (or such shorter period of time
acceptable to the Administrative Agent)). The Borrowing Agent shall indicate to
the Administrative Agent if such request shall be made to the existing Lenders
or particular Lenders (but the Borrowing Agent shall not be required to offer
any such proposed increase to any Lender) or to one or more banks or other
financial institutions reasonably acceptable to the Administrative Agent (any
such bank or other financial institution being called an “Augmenting Lender”),
which may include any Multicurrency Lender, or a combination thereof; provided
that each Augmenting Lender, if not already a Multicurrency Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approvals
shall not be unreasonably withheld) and the Borrowers and each Augmenting Lender
shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Increase of such Augmenting
Lender and/or its status as a Lender hereunder (including, but not limited to,
in the case of a Term Loan, a Term Facility Amendment (as defined below)). No
Lender shall be obligated to increase its Multicurrency Commitment or to provide
a Term Loan pursuant to this Section 2.10. Each Lender that receives such
request shall, by notice to the Borrowing Agent and the Administrative Agent
given not more than 10 Business Days (or such other period of time designated by
the Borrower Agent and agreed upon by the Administrative Agent) after the date
of the Borrowing Agent’s notice, (A) agree to increase its applicable
Multicurrency Commitment by all or a portion of the offered amount, (B) agree to
provide a term loan to any Borrower in an amount equal to all or a portion of
the requested Term Loan (each Lender so agreeing being an “Increasing Lender”)
or (C) decline to increase its applicable Multicurrency Commitment or provide a
Term Loan (and any Lender that does not deliver such a notice within such period
of time shall be deemed to have declined to increase its Multicurrency
Commitment or to provide a Term Loan) (each Lender so declining or deemed to
have declined being a “Non-Increasing Lender”). If Lenders and/or Augmenting
Lenders, as applicable, shall have agreed pursuant to the preceding sentence to
increase their Multicurrency Commitments or to provide a Term Loan in an
aggregate amount less than the increase in the total Multicurrency Commitments
or Term Loan requested by the Borrowing Agent, then the Multicurrency
Commitments shall be increased or the Term Loan shall be made in such lesser
amount.

(b) On the effective date (the “Increase Effective Date”) of any Multicurrency
Commitment Increase, (i) the aggregate principal amount of the Multicurrency
Revolving Loans, outstanding (the “Initial Multicurrency Loans”) immediately
prior to giving effect to the Multicurrency Commitment Increase on the Increase
Effective Date shall be deemed to be paid, (ii) each Increasing Lender and each
Augmenting Lender that shall have been a Multicurrency Lender prior to the
Multicurrency Commitment Increase shall pay to the Administrative Agent in Same
Day Funds an amount equal to the difference between (A) the product of (1) such
Multicurrency Lender’s Multicurrency Commitment Percentage (calculated after
giving effect to the Multicurrency Commitment Increase), multiplied by (2) the
amount of the Subsequent Borrowings (as hereinafter defined) and (B) the product
of (1) such Multicurrency Lender’s Multicurrency Commitment Percentage
(calculated without giving effect to the Multicurrency Commitment Increase),
multiplied by (2) the amount of the Initial Multicurrency Loans, (iii) each
Augmenting Lender that shall not have been a Multicurrency Lender prior to the

 

40



--------------------------------------------------------------------------------

Multicurrency Commitment Increase shall pay to the Administrative Agent in Same
Day Funds an amount equal to the product of (1) such Augmenting Lender’s
Multicurrency Commitment Percentage (calculated after giving effect to the
Multicurrency Commitment Increase) multiplied by (2) the amount of the
Subsequent Borrowings, (iv) after the Administrative Agent receives the funds
specified in clauses (ii) and (iii) above, the Administrative Agent shall pay to
each Non-Increasing Lender the portion of such funds that is equal to the
difference between (A) the product of (1) such Non-Increasing Lender’s
Multicurrency Commitment Percentage (calculated without giving effect to the
Multicurrency Commitment Increase) multiplied by (2) the amount of the Initial
Multicurrency Loans, and (B) the product of (1) such Non-Increasing Lender’s
Multicurrency Commitment Percentage (calculated after giving effect to the
Multicurrency Commitment Increase) multiplied by (2) the amount of the
Subsequent Borrowings, (v) after the effectiveness of the Multicurrency
Commitment Increase, the applicable Borrowers shall be deemed to have made new
Borrowings (the “Subsequent Borrowings”) in an aggregate principal amount equal
to the aggregate principal amount of the Initial Multicurrency Loans and of the
types and for the Interest Periods specified in a Borrowing Request delivered to
the Administrative Agent in accordance with Section 2.03, (vi) each
Non-Increasing Lender, each Increasing Lender and each Augmenting Lender shall
be deemed to hold its Multicurrency Revolving Percentage of each Subsequent
Borrowing (each calculated after giving effect to the Multicurrency Commitment
Increase) and (vii) the applicable Borrowers shall pay each Increasing Lender
and each Non-Increasing Lender any and all accrued but unpaid interest on the
Initial Multicurrency Loans. The deemed payments made pursuant to clause
(i) above in respect of each Eurocurrency Loan shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the Increase Effective Date occurs other than on the last day of the Interest
Period relating thereto and breakage costs result.

(c) Multicurrency Commitment Increases and Term Loans created pursuant to this
Section 2.10 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above.

(d) Notwithstanding the foregoing,

(i) no Multicurrency Commitment Increase, Term Loan or addition of an Augmenting
Lender shall become effective under this Section unless, (i) on the date of such
increase or loan, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer of the Company, and (ii) the Administrative Agent shall have received
(with sufficient copies for each of the Lenders) documents consistent with those
delivered on the Effective Date under clauses (b) and (c) of Section 4.01 as to
the corporate or other organizational power and authority of the applicable
Borrowers to borrow hereunder after giving effect to such increase or loan.

(ii) in addition, no Term Loan shall become effective under this Section unless
the Administrative Agent, the applicable Increasing Lenders, the applicable
Augmenting Lenders, and the Borrowers shall have entered into an amendment to
this Agreement (a “Term Facility Amendment”) setting forth the terms of the Term
Loan. Each Term Loan (a) shall rank pari passu or junior in right of payment
with

 

41



--------------------------------------------------------------------------------

the Loans (and any such Term Loan which is junior in right of payment shall have
customary subordination, standstill and other provisions reasonably acceptable
to the Administrative Agent), (b) shall not mature earlier than the Maturity
Date, (c) shall have a weighted average life and contain terms as to
prepayments, amortization and pricing that are reasonably acceptable to the
Administrative Agent, and (d) shall not contain additional or different
covenants or financial covenants which are more restrictive in any material
respect than the covenants in the Loan Documents at the time of the incurrence
of such Term Loan unless either (x) such covenants benefit all of the Lenders or
are otherwise consented to by the Administrative Agent or (y) such covenants
apply only after the Maturity Date.

(iii) Borrowers shall deliver or cause to be delivered any customary legal
opinions reasonably requested by Agent in connection with any such transaction
pursuant to this Section 2.10.

(iv) Each Term Facility Amendment or other joinder or amendment document
executed in connection with an Incremental Increase may, without the consent of
any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, as determined by the
Administrative Agent, to give effect to the provisions of this Section 2.10
(including amendments to the definition of “Lenders” and “Required Lenders” to
include the applicable Incremental Increase).

(e) Conflicting Provisions. This Section 2.10 shall supersede any provisions in
Section 2.18 or 11.02 to the contrary.

SECTION 2.11 Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing of such Borrower in whole or
in part, subject to prior notice in accordance with paragraph (d) of this
Section.

(b) If on any Reset Date, the aggregate amount of Yen Enabled Exposures shall
exceed 105% of the aggregate Yen Enabled Commitments, then the Japanese
Borrowers shall, not later than the second succeeding Business Day, prepay one
or more Yen Enabled Revolving Borrowings in an aggregate principal amount
sufficient to eliminate such excess. If on any Reset Date, the aggregate amount
of Singapore Dollar Enabled Exposures shall exceed 105% of the aggregate
Singapore Dollar Enabled Commitments, then the Singapore Borrowers shall, not
later than the second succeeding Business Day, prepay one or more Singapore
Dollar Enabled Revolving Borrowings in an aggregate principal amount sufficient
to eliminate such excess.    If, on any Reset Date, the aggregate outstanding
amount of Multicurrency Revolving Committed Loans denominated in a Designated
Foreign Currency made to Swiss Borrowers, US Borrowers and, solely to the extent
approved by the Administrative Agent and all of the Lenders pursuant to
Section 2.20, Additional Foreign Borrowers, as the case may be, shall exceed
105% of the Designated Foreign Currency Sublimit then in effect, then such Swiss
Borrowers, US Borrowers and, if applicable, the Additional Foreign Borrower
shall, not later than the second succeeding Business Day, prepay one or more
Multicurrency Revolving Committed Borrowings denominated in a Designated Foreign
Currency in an aggregate principal amount sufficient to

 

42



--------------------------------------------------------------------------------

reduce such outstanding amount as of such date of payment to an amount not to
exceed 100% of the Designated Foreign Currency Sublimit then in effect.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowing Agent, on behalf of each applicable Borrower, shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) of this Section.

(d) The Borrowing Agent on behalf of the applicable Borrower, shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment of a
Borrowing hereunder (i) in the case of a Eurocurrency Borrowing designated in
Dollars, not later than 1:00 p.m., Local Time, three Business Days before the
date of such prepayment, (b) in the case of a Eurocurrency Borrowing designated
in a Designated Foreign Currency or Singapore Dollars, not later than 1:00 p.m.,
Local Time, four Business Days before the date of such prepayment, and (c) in
the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, one Business
Day before the date of such prepayment. Each such notice shall be irrevocable,
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and may be in the form of a Prepayment Notice;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination or reduction of the Commitments as
contemplated by Section 2.09(c) or the effectiveness of credit facilities or
Debt, then such notice of prepayment may be revoked if such notice of
termination or reduction is revoked by the Company (by notice to the
Administrative Agent on or prior to the specific prepayment date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

SECTION 2.12 Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Rate on the daily amount of the Commitments of such Lender (whether used or
unused) during the period from and including the date hereof to but excluding
the date on which the last of such Commitments terminates; provided that, if
such Lender continues to have any Exposure of any Class after its Commitment of
such Class terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Exposure of such Class to but excluding the date
on which such Lender ceases to have any such Exposure. Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof, and on the date on which all the Commitments shall have terminated and
the Lenders shall have no further Exposures. All facility fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent, including without limitation those fees
set forth in the Fee Letter.

 

43



--------------------------------------------------------------------------------

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by any Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (x) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (y) in the case of any other amount, 2% plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) above.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) above shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Committed Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) (A) interest on Borrowings denominated in Sterling and
(B) interest computed by reference to the Alternate Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day) and (ii) interest on Borrowings denominated in
Singapore Dollars shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day); provided that, in the case
of Revolving Committed Loans denominated in Designated Foreign Currencies
designated after the Effective Date as to which market practice differs from the
foregoing, interest hereunder shall be computed in accordance with such market
practice for such Designated Foreign Currencies. The applicable Alternate Base
Rate or Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

(f) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders promptly on demand by the
Administrative

 

44



--------------------------------------------------------------------------------

Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent or
any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender under Section 2.12(b) or 2.13(e) or under
Article VII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

SECTION 2.14 Alternate Rate of Interest.

(a) Temporary Inability.

(i) Except in the case of circumstances described in Section 2.14(b), if in
connection with any request for a Eurocurrency Loan or a conversion to or
continuation thereof, (A) the Administrative Agent determines that (1) (a)
deposits (whether in US Dollars or any Designated Foreign Currency) are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurocurrency Loan or (b) in the
case of a Singapore Dollar Enabled Revolving Loan, deposits in Singapore Dollars
are not being offered to banks in the Singapore interbank market for the
applicable amount and Interest Period of such Singapore Dollar Enabled Loans, or
(2) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Loan or in connection with an existing or proposed ABR Loan (in each case with
respect to clause (i)(A) above, “Impacted Loans”), or (B) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods) and (y) in the event of a determination
described in the preceding sentence with respect to the Eurocurrency Rate
component of the Alternate Base Rate, the utilization of the Eurocurrency Rate
component in determining the Alternate Base Rate shall be suspended, in each
case until the Administrative Agent upon the instruction of the Required Lenders
revokes such notice. Upon receipt of such notice, any Borrower may revoke any
pending request for a Eurocurrency Borrowing or conversion to or continuation of
Eurocurrency Loans (to the extent of the affected Eurocurrency Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans in the amount specified therein.

(ii) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of the first

 

45



--------------------------------------------------------------------------------

sentence of this Section, (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Company that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

(b) Non- Temporary Inability.

(i) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, including Section 2.14(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Company) that the Company or Required
Lenders (as applicable) have determined, that:

(A) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(B) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(C) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required

 

46



--------------------------------------------------------------------------------

Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(ii) If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i)(A) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Alternate Base Rate. Upon receipt
of such notice, any Borrower may revoke any pending request for an Eurocurrency
Borrowing or conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.

(iii) Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

(iv) This Section shall supersede any provisions in Section 11.02 to the
contrary.

SECTION 2.15 Increased Costs; Reserves on Eurocurrency Loans; Illegality. (a) If
any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 2.15(e));

(ii) subject any Lender to any Taxes (other than Indemnified Taxes or any
Excluded Taxes) on its loans, loan principal, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, upon the request of such Lender, the Company will
pay or cause the other Borrowers to pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such

 

47



--------------------------------------------------------------------------------

Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Company will pay or cause the
other Borrowers to pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Each Lender shall determine the amount or amounts necessary to compensate
such Lender or such Lender’s holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section using the methods customarily used by it
for such purpose (and if such Lender uses more than one such method, the method
used hereunder shall be that which most accurately determines such amount or
amounts). A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section, and setting
forth in reasonable detail the calculations used by such Lender to determine
such amount, shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay to
such Lender the amount shown as due on any such certificate within 15 Business
Days after receipt thereof; provided, that such amounts shall be consistent
conceptually with amounts that the Lender is generally charging other similarly
situated borrowers and shall not be duplicative of any amounts paid by the
Company or the other Borrowers under any other provision of this Agreement (it
being agreed that no Lender shall be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim).

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and delivers
a certificate with respect thereto as provided in paragraph (c) above; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof. Increased costs
because of a Change in Law resulting from the Dodd-Frank Wall Street Reform and
Consumer Protection Act and Basel III may only be requested by a Lender imposing
such increased costs on borrowers similarly situated to the Borrowers under
syndicated credit facilities comparable to those provided hereunder.

(e) With respect to any Designated Foreign Currency designated after the
Effective Date, the Company shall pay (or cause the applicable Borrower to pay)
to each Lender, as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive, which shall be due and payable on each
date on which interest is payable on such Loan, provided

 

48



--------------------------------------------------------------------------------

the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender; provided
that, the Company shall not be required to compensate any such Lender pursuant
to this Section 2.15(e) for any such costs incurred more than 180 days prior to
the date of such notice. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional costs shall be due and payable
10 days from receipt of such notice.

(f) If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund Eurocurrency Loans, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, US Dollars, any
Designated Foreign Currency or Singapore Dollar in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans in the affected currency or currencies or, in the case of
Eurocurrency Loans in US Dollars, to convert ABR Loans to Eurocurrency Loans,
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Alternate Base Rate, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurocurrency Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay (or, if applicable and such Loans are
denominated in US Dollars, convert all such Eurocurrency Loans of such Lender to
ABR Loans, the interest rate on which shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Alternate Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurocurrency Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

(g) If any Lender determines that any applicable law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Affiliate to perform its obligations hereunder or to issue,
make, maintain, fund or charge interest with respect to any Borrowing to any
Borrower who is organized under the laws of a jurisdiction other than the United
States, a State thereof or the District of Columbia, then, on notice thereof by
such Lender to the Company through the Administrative Agent, and until such
notice by such Lender is revoked, any obligation of such Lender to issue, make,
maintain, fund or charge interest with

 

49



--------------------------------------------------------------------------------

respect to any such Borrowing shall be suspended. Upon receipt of such notice,
the Borrowers shall, take all reasonable actions requested by such Lender to
mitigate or avoid such illegality.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or
pursuant to Section 2.10(b)), (b) the conversion of any Eurocurrency Loan to a
Loan of a different Type or Interest Period other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(d) and is
revoked in accordance therewith), or (d) the assignment or deemed assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.19 or the CAM Exchange, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 Business Days after receipt thereof.

SECTION 2.17 Taxes. (a)

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall

 

50



--------------------------------------------------------------------------------

timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the applicable Lender, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such laws, shall make such deductions and (iii) such Borrower
or the Administrative Agent shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or the applicable Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The relevant Borrower shall indemnify the Administrative Agent and each
Lender, within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability setting forth in reasonable detail the circumstances giving rise
thereto and the calculations used by such Lender to determine the amount thereof
delivered to the Company by a Lender, or by the Administrative Agent, on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

51



--------------------------------------------------------------------------------

(e)

(i) Each Lender shall deliver to the Company and to the Administrative Agent, at
the time or times prescribed by applicable laws or when reasonably requested by
the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the Taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Company or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made by the respective Borrowers hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the respective Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding Tax
purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a US Person shall deliver to the Company and the
Administrative Agent properly completed and duly executed originals of IRS Form
W-9 or such other documentation or information prescribed by applicable laws or
reasonably requested by the Company or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding Tax or information
reporting requirements; and

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as prescribed under applicable law or upon the reasonable request of
the Company or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, properly completed and duly executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” or any other applicable article of such tax treaty;

 

52



--------------------------------------------------------------------------------

(2) properly completed and duly executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in such
form as the Administrative Agent shall request that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) properly completed and
duly executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or to the
extent a Foreign Lender is not the beneficial owner, properly completed and duly
executed originals of IRS Form W-8IMY, accompanied by properly completed and
duly executed copies of IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate in such form as the Administrative
Agent shall request, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate in such form as the Administrative Agent shall request on
behalf of each such partner or beneficial owner.

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as prescribed under applicable law or upon the reasonable request of
the Company or the Administrative Agent), properly completed and duly executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Company or the Administrative Agent to determine the withholding or
deduction required to be made.

(D) If a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Company or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the

 

53



--------------------------------------------------------------------------------

Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(E) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.17(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

(f) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it such that, on such date, it will
not be liable for (i) in the case of a Multicurrency Lender, any withholding Tax
that is imposed by the United States of America (or any political subdivision
thereof) on payments by a US Borrower, (ii) any withholding Tax that is imposed
(A) by Switzerland (or any political subdivision thereof) on payments by a Swiss
Borrower or (B) by the United States of America (or any political subdivision
thereof) on payments by any other Borrower, (iii) in the case of a Yen Enabled
Lender, any withholding Tax that is imposed (A) by Japan (or any political
subdivision thereof) on payments by a Japanese Borrower or (B) by the United
States of America (or any political subdivision thereof) on payments by any
other Borrower, or (iv) in the case of a Singapore Dollar Enabled Lender, any
withholding Tax that is imposed (A) by Singapore (or any political subdivision
thereof) on payments by a Singapore Borrower or (B) by the United States of
America (or any political subdivision thereof) on payments by any other
Borrower.

(g)

(i) Without limiting the provisions of subsection (a) above, each Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 15 Business Days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) withheld or deducted by such Borrower
or the Administrative Agent or paid by the Administrative Agent or such Lender,
as the case may be, and any reasonable out-of-pocket expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth in reasonable detail the amount of any
such payment or liability (and the calculations used by such Lender to determine
such amount) delivered to a Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 15 Business Days after written demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 2.17(g)(ii) below.

 

54



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) above, each Lender shall,
and does hereby, indemnify (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that any Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.04(e) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent or a Borrower in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

(h) If the Administrative Agent, any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to Section 2.17(a)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of such
indemnified party incurred with respect to the receipt of such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) For purposes of this Section 2.17, the term “Lender” includes the
Administrative Agent and the term “applicable law” includes FATCA.

(j) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other

 

55



--------------------------------------------------------------------------------

Loan Document (whether of principal, interest or fees, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00 p.m., Local Time,
on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account specified in Schedule 11.01 or, in any such case, to such other account
as the Administrative Agent shall from time to time specify in a notice
delivered to the Company; provided that payments pursuant to Sections 2.15,
2.16, 2.17 and 11.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein (it being agreed that the Borrowers will be deemed to have satisfied
their obligations with respect to payments referred to in this proviso if they
shall make such payments to the persons entitled thereto in accordance with
instructions provided by the Administrative Agent; the Administrative Agent
agrees to provide such instructions upon request, and no Borrower will be deemed
to have failed to make such a payment if it shall transfer such payment to an
improper account or address as a result of the failure of the Administrative
Agent to provide proper instructions). The Administrative Agent shall distribute
any such payments received by it for the account of any Lender or other Person
promptly following receipt thereof at the appropriate lending office or other
address specified by such Lender or other Person. If any payment hereunder shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan shall be made in the currency of such Loan; all other payments hereunder
and under each other Loan Document shall be made in US Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment. Any
amount payable by the Administrative Agent to one or more Lenders in the
national currency of a member state of the European Union that has adopted the
Euro as its lawful currency shall be paid in Euro.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on
Multicurrency Revolving Loans, Yen Enabled Revolving Loans or Singapore Dollar
Enabled Revolving Loans due and payable to such Lender resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Multicurrency Revolving Loans, Yen Enabled Revolving Loans, Singapore Dollar
Enabled Revolving Loans and accrued interest thereon due and payable to such
Lender than the proportion of such payments due and payable to all Lenders in
the applicable Tranche, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Multicurrency Revolving
Loans, Yen Enabled Revolving Loans and Singapore Dollar Enabled Revolving Loans
of all such other Lenders in such Tranche to the extent necessary so that the
benefit of all such payments shall be shared by all such Lenders in such Tranche
ratably in accordance with the aggregate amount of their respective
Multicurrency Revolving Loans, Yen Enabled Revolving Loans, Singapore Dollar
Enabled Revolving Loans and accrued interest thereon; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the

 

56



--------------------------------------------------------------------------------

provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or in connection with an Incremental Increase) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders hereunder that such Borrower will not make such payment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by them for the account of such Lender to
satisfy such Lender’s obligations to the Administrative Agent until all such
unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) Subject to each
Lender’s obligations under Section 2.17(f), each Lender may make any Loan to a
Borrower through any lending office; provided that the exercise of this option
shall not affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement. If any Lender requests compensation
under Sections 2.15(a) through (e), or with respect to Section 2.15(f), gives a
notice thereunder, or if any Borrower is required to indemnify or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future (or eliminate the
need for the notice pursuant to Section 2.15(f)) and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable,
direct, out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

57



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.15(a) through (e), or if
any Loan Party is required to indemnify or pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 2.19(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.04), all its interests, rights (other than its
existing rights to payments pursuant to Sections 2.15 and 2.17) and obligations
under the Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Company shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee or the Company,
(iii) the Company shall have paid (or caused to be paid) the assignment fee
specified in Section 11.04, (iv) in the case of any such assignment resulting
from a claim for compensation under Section 2.15, or payments required to be
made pursuant to Section 2.17, such assignment will result in a reduction in
such compensation or payments thereafter, (v) such assignment does not conflict
with applicable laws, (vi) in the case of an assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent, (vii) in the case of any such
assignment of a Yen Enabled Commitment, such assignee shall be able to provide
Yen Enabled Revolving Loans denominated in Yen and (viii) in the case of any
such assignment of a Singapore Dollar Enabled Commitment, such assignee shall be
able to provide Singapore Dollar Enabled Revolving Loans denominated in
Singapore Dollars. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

SECTION 2.20 Designation of US Borrowers, Swiss Borrowers, Japanese Borrowers,
Singapore Borrowers and Additional Foreign Borrowers. (a) The Company may at any
time and from time to time designate any US Subsidiary (in addition to the US
Subsidiaries which are US Borrowers as of the Effective Date) as a US Borrower,
any Swiss Subsidiary as a Swiss Borrower, any Japanese Subsidiary as a Japanese
Borrower, any Singapore Subsidiary as a Singapore Borrower or, solely to the
extent approved in writing by each of the Administrative Agent and all Lenders,
any other Foreign Subsidiary as an Additional Foreign Borrower, by delivery to
the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company, and upon such delivery of such Borrowing Subsidiary
Agreement and such other documents and certificates required by Section 4.03(b),
such Subsidiary shall for all purposes of this Agreement shall be a US Borrower,
a Swiss Borrower, a Japanese Borrower, a Singapore Borrower or, solely to the
extent approved in writing by each of the Administrative Agent and all Lenders,
an Additional Foreign Borrower, as the case may be, and a party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a US Borrower, a Swiss
Borrower, a Japanese Borrower, a Singapore Borrower or an Additional Foreign
Borrower, as the case may be, and cease to be a party to this Agreement.
Notwithstanding the preceding sentence, no Borrowing Subsidiary Termination will

 

58



--------------------------------------------------------------------------------

become effective as to any US Borrower, Swiss Borrower, Japanese Borrower,
Singapore Borrower or Additional Foreign Borrower at a time when any principal
of or interest on any Loan to such US Borrower, Swiss Borrower, Japanese
Borrower, Singapore Borrower or Additional Foreign Borrower shall be outstanding
hereunder, provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such US Borrower, Swiss Borrower, Japanese
Borrower, Singapore Borrower or Additional Foreign Borrower, as the case may be,
to request or receive further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall send a copy thereof to each Lender.

(b) The Obligations of all Borrowers that are US Subsidiaries shall be several
in nature. The Obligations of all Borrowers that are Foreign Subsidiaries shall
be several in nature.

(c) Each Borrower hereby irrevocably appoints the Borrowing Agent as its agent
for the purposes of giving and receipt of Borrowing Requests, Interest Election
Requests and Prepayment Notices. Each Borrower hereby irrevocably appoints the
Company as its agent for the purposes of giving and receipt of any other notices
hereunder, service of process pursuant to Section 11.09(d) and the execution and
delivery of all other documents, instruments and certificates contemplated
herein and all modifications hereto. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by any Borrower acting singly, shall be
valid and effective if given or taken only by the Borrowing Agent or the
Company, as the case may be, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Borrowing Agent or the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to the Company and each Borrower.

SECTION 2.21 Reserved.

SECTION 2.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to

 

59



--------------------------------------------------------------------------------

the Administrative Agent hereunder; second, as the Company may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released pro-rata in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender shall be entitled to receive a
facility fee pursuant to Section 2.12(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of the US Dollar
Equivalent of the principal amount of the outstanding Revolving Committed Loans
funded by it (and the Company shall not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Committed Loans to be held on a pro rata
basis by the Lenders in accordance with their Multicurrency Commitment
Percentages, Yen Enabled Commitments or Singapore Dollar Enabled Commitments, as
the case may be, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

60



--------------------------------------------------------------------------------

SECTION 2.23 Reserved.

SECTION 2.24 Extension of Maturity Date.

(a) Requests for Extension. The Borrowing Agent may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 90
days and not later than 45 days prior to any anniversary of the Effective Date
(each such anniversary being a “Modification Date”), request (such request, an
“Extension Request”) that each Lender extend such Lender’s Maturity Date for an
additional year from the Maturity Date then in effect hereunder (the “Existing
Maturity Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given within 30 days of
such Lender’s receipt of the Extension Request from the Administrative Agent
(the “Notice Date”), advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise the Administrative Agent
on or before the Notice Date (the “Response Deadline”) shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree. Any election by a Lender to
extend its then Existing Maturity Date shall be in regard to each Tranche with
respect to which it has a Commitment.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrowing Agent of each Lender’s determination under this Section no later
than the fifth Business Day after the Response Deadline.

(d) Additional Commitment Lenders. The Company shall have the right on or before
each Modification Date to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more assignees
(permitted pursuant to Section 11.04 and subject to the consents described
therein) (each, an “Additional Commitment Lender”) as provided in Section 2.19
(with respect to Non-Consenting Lenders); provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Acceptance pursuant to
which such Additional Commitment Lender shall, effective as of such Modification
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).

(e) Minimum Extension Requirement.

(i) If (and only if) the total of the Multicurrency Revolving Committed Loans of
the Lenders that have agreed so to extend their Maturity Date (each, an
“Extending Lender”) plus the additional Multicurrency Commitments of the
Additional Commitment Lenders equals more than 50% of the aggregate amount of
the Multicurrency Commitments in effect immediately prior to the applicable
Modification Date, then, effective as of such Modification Date, the Maturity
Date of each Extending Lender and of each Additional Commitment Lender shall be
extended to the date falling one year after the Existing Maturity Date (except
that, if

 

61



--------------------------------------------------------------------------------

such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement. In the event of
any such extension, the Multicurrency Revolving Committed Loans of each
Non-Extending Lender that has not been replaced as provided in Section 2.24(d)
shall terminate on the Existing Maturity Date in effect prior to any such
extension and the outstanding principal balance of all Loans and other amounts
payable hereunder to such Non-Extending Lender shall become due and payable on
such Existing Maturity Date and the total Multicurrency Revolving Committed
Loans of the Lenders hereunder shall be reduced by the Multicurrency Revolving
Committed Loans of the Non-Extending Lenders so terminated on such Existing
Maturity Date.

(ii) If (and only if) the total of the Yen Enabled Commitments of the Yen
Enabled Lenders that have agreed so to extend their Maturity Date (each, an “Yen
Extending Lender”) plus the additional Yen Enabled Commitments of the Additional
Commitment Lenders equals more than 50% of the aggregate amount of the Yen
Enabled Commitments in effect immediately prior to the applicable Modification
Date, then, effective as of such Modification Date, the Maturity Date of each
Yen Extending Lender and of each Additional Commitment Lender shall be extended
to the date falling one year after the Existing Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement. In the event of
any such extension, the Yen Enabled Commitments of each Non-Extending Lender
that has not been replaced as provided in Section 2.24(d) shall terminate on the
Existing Maturity Date in effect prior to any such extension and the outstanding
principal balance of all Loans and other amounts payable hereunder to such
Non-Extending Lender shall become due and payable on such Existing Maturity Date
and the total Yen Enabled Commitments of the Lenders hereunder shall be reduced
by the Yen Enabled Commitments of the Non-Extending Lenders so terminated on
such Existing Maturity Date.

(iii) If (and only if) the total of the Singapore Dollar Enabled Commitments of
the Singapore Dollar Enabled Lenders that have agreed so to extend their
Maturity Date (each, an “Singapore Dollar Extending Lender”) plus the additional
Singapore Dollar Enabled Commitments of the Additional Commitment Lenders equals
more than 50% of the aggregate amount of the Singapore Dollar Enabled
Commitments in effect immediately prior to the applicable Modification Date,
then, effective as of such Modification Date, the Maturity Date of each
Singapore Dollar Extending Lender and of each Additional Commitment Lender shall
be extended to the date falling one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement. In the event of any such extension, the Singapore Dollar Enabled
Commitments of each Non-Extending Lender that has not been replaced as provided
in Section 2.24(d) shall terminate on the Existing Maturity Date in effect prior
to any such extension and the outstanding

 

62



--------------------------------------------------------------------------------

principal balance of all Loans and other amounts payable hereunder to such
Non-Extending Lender shall become due and payable on such Existing Maturity Date
and the total Singapore Dollar Enabled Commitments of the Singapore Dollar
Enabled Lenders hereunder shall be reduced by the Singapore Dollar Enabled
Commitments of the Non-Extending Lenders so terminated on such Existing Maturity
Date.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i) Each Borrower shall deliver to the Administrative Agent a certificate dated
as of the applicable Modification Date signed by a Responsible Officer of each
Borrower certifying:

(A) no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;

(B) the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such extension and after giving effect thereto (except that if a
qualifier relating to materiality or material adverse change or a similar
concept applies, such representation or warranty shall be required to be true
and correct in all respects), other than representations which are given as of a
particular date, in which case the representation shall be true and correct in
all material respects (or with respect to representations and warranties
modified by materiality statements, in all respects) as of that date; and

(C) attaching the resolutions adopted by each Borrower approving or consenting
to such extension.

In addition, on the Maturity Date of each Non-Extending Lender, the Borrowers
shall prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep outstanding
Loans ratable with any revised Multicurrency Commitment Percentage, Yen Enabled
Commitment Percentage or Singapore Dollar Enabled Commitment Percentage of the
respective Lenders effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 11.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company and each other Borrower represents and warrants as follows:

SECTION 3.01 Corporate Existence and Standing. The Company and each Material
Subsidiary is duly organized, validly existing and in good standing (to the
extent such concept applies) under the laws of its jurisdiction of incorporation
and has all requisite corporate or other

 

63



--------------------------------------------------------------------------------

organizational authority to conduct its business in each jurisdiction in which
the failure so to qualify would have a material adverse effect on the business,
properties, assets, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole.

SECTION 3.02 Authorization; No Violation. The Transactions are within each Loan
Party’s corporate or other organizational powers, have been duly authorized by
all necessary corporate or other organizational action, and do not contravene
(i) any Loan Party’s charter, bylaws or other constitutive documents or (ii) any
material law or any material contractual restriction binding on or affecting any
Loan Party.

SECTION 3.03 Governmental Consents. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body is required for the due execution, delivery and performance by the Loan
Parties of this Agreement or the other Loan Documents, except for any actions,
notices or filings that have been completed or are immaterial.

SECTION 3.04 Validity. This Agreement is, and the other Loan Documents when
delivered will be, the legal, valid and binding obligations of the Loan Parties
party thereto, enforceable against such Loan Parties in accordance with their
respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, judicial management or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

SECTION 3.05 Litigation. There is no pending or, to the best of the knowledge of
the Borrowers, threatened action or proceeding affecting the Company or any of
its Subsidiaries before any court, governmental agency or arbitrator, (x) which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Company and the Subsidiaries, taken as a whole,
or (y) which purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document.

SECTION 3.06 Financial Statements; No Material Adverse Change. (a) The
consolidated balance sheets of the Company and its consolidated Subsidiaries at
December 31, 2017 and March 31, 2018, and the related consolidated statements of
income and stockholder’s equity for the fiscal year and the fiscal quarter,
respectively, then ended, copies of which have been furnished to each Lender,
present fairly in all material respects the financial position of the Company
and its consolidated Subsidiaries at December 31, 2017 and March 31, 2018, and
the results of the operations and changes in financial position of the Company
and its consolidated Subsidiaries for the fiscal year and the fiscal quarter,
respectively, then ended, in conformity with GAAP consistently applied, subject,
in the case of such quarterly financial statements, to normal year-end audit
adjustments and to the absence of notes.

(b) As of the date hereof there has been, since December 31, 2017, no material
adverse change in the business, operations or financial condition of the Company
and the Subsidiaries, taken as a whole.

 

64



--------------------------------------------------------------------------------

SECTION 3.07 Investment Company Act. The Company is not (i) an “investment
company,” required to be registered under the Investment Company Act of 1940, as
amended, (ii) a company “controlled” by an “investment company” which is
registered under the Investment Company Act of 1940, as amended, or (iii) to the
best knowledge of the Company, a company “controlled” by any other “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.08 Regulation U. Neither the Company nor any of the Subsidiaries is
engaged in the business of purchasing or carrying margin stock. The value of the
margin stock owned directly or indirectly by the Company or any Subsidiary which
is subject to any arrangement hereunder is less than an amount equal to 25% of
the value of all assets of the Company and/or such Subsidiary subject to such
arrangement (as described in the definition of “Indirectly Secured” in
Section 221.2 of Regulation U issued by the Board of Governors of the Federal
Reserve System).

SECTION 3.09 Environmental Matters. The operations of the Company and each
Material Subsidiary comply in all material respects with all Environmental Laws,
the noncompliance with which would materially adversely affect the business of
the Company or materially adversely affect the ability of the Company to obtain
credit on commercially reasonable terms.

SECTION 3.10 Disclosure. None of the Confidential Information Memorandum
(including any reports of the Company to the Securities and Exchange Commission
included therein) or any other written information prepared and furnished by or
on behalf of the Loan Parties to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished, but excluding
general economic, specific industry, or other forward-looking information,
including projected financial information) taken as a whole, contains as of the
date thereof (or, in the case of any such information that is not dated, the
earliest date on which such information is furnished to the Administrative Agent
or any Lender) any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized by the Administrative Agent and the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered thereby may differ
from the projected results.

SECTION 3.11 [RESERVED].

SECTION 3.12 Solvency. As of the Initial Borrowing Date, after giving effect to
the Borrowings hereunder on such date, (a) the fair value of the assets of the
Company and the Subsidiaries, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Company and the Subsidiaries will be
greater than the amount that will be required to pay the probable liability in
respect of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Company and the Subsidiaries will be

 

65



--------------------------------------------------------------------------------

able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Company
and the Subsidiaries will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted.

SECTION 3.13 Limitation of Debt from Lenders that are not Qualifying Banks. Each
Swiss Borrower has Debt owing to no more than twenty (20) lenders that are not
Qualifying Banks, including for the purpose of this Section 3.13 any such Debt
owing to Affiliates of such Swiss Borrower.

SECTION 3.14 ERISA Compliance.

(a) Each Non-Pension Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws except to the extent each such
plan could not be reasonably expected to have a material adverse effect on the
business, properties, assets, operations or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole. There are no pending or,
to the best knowledge of the Company, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Non-Pension Plan that
could reasonably be expected to have a material adverse effect on the business,
properties, assets, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole. There has been no non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Non-Pension Plan that has resulted or could reasonably be
expected to result in a material adverse effect on the business, properties,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole.

(b) As of the date hereof, neither the Company nor any ERISA Affiliate sponsors,
maintains or contributes to, or has within the immediately preceding five years,
sponsored, maintained or contributed to any Pension Plan.

SECTION 3.15 Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the laws of such
jurisdiction, and to

 

66



--------------------------------------------------------------------------------

ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents. It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents that the Applicable Foreign
Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Obligor is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

SECTION 3.16 Anti-Social Groups, Relationships or Conduct. None of the Japanese
Borrowers nor the Company is classified as an Anti-Social Group, has any
Anti-Social Relationship, nor has engaged in Anti-Social Conduct, whether
directly or indirectly through a third party.

SECTION 3.17 OFAC. No Borrower, nor any of their subsidiaries, nor, to the
knowledge of any Borrower and its subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is
(a) currently the subject of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority, nor (c) is any Borrower or any subsidiary located,
organized or resident in a Designated Jurisdiction.

SECTION 3.18 Taxpayer Identification Number; Other Identifying Information. The
true and correct U.S. taxpayer identification number of the Company and each US
Borrower party hereto on the Effective Date is set forth on Schedule 3.18. The
true and correct unique identification number of any Swiss Borrower, Japanese
Borrower and Singapore Borrower party hereto on the Effective Date that has been
issued by its jurisdiction of organization and the name of such jurisdiction are
set forth on Schedule 3.18.

 

67



--------------------------------------------------------------------------------

SECTION 3.19 EEA Financial Institutions. Neither the Company nor any Borrower is
an EEA Financial Institution.

SECTION 3.20 Borrower ERISA Status. The Company represents and warrants as of
the Effective Date that the Company and each Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans or the Commitments.

SECTION 3.21 Anti-Corruption. Each Borrower, each of its Subsidiaries and each
of their respective directors, officers and employees and, to the knowledge of
each Borrower, the agents of each Borrower and each of its Subsidiaries, are in
compliance with all applicable Sanctions and with the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
the UK Bribery Act 2010 and any other applicable anti-corruption law in other
jurisdictions in which any Borrower is organized, in all material respects. The
Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to promote and achieve continued compliance with applicable
Sanctions, the FCPA and any other applicable anti-corruption laws in other
jurisdictions in which any Borrower is organized.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions has been satisfied (or waived in accordance with
Section 11.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and any other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and any other Loan Document.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) O’Melveny & Myers LLP, special counsel for the Company,
substantially in the form of Exhibit E-1, and (ii) an in-house counsel of the
Company, substantially in the form of Exhibit E-2. Each Loan Party hereby
requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the formation, existence and good standing (to the extent such concept applies)
of the Loan Parties and the authorization of the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Company, confirming
that all the conditions set forth in Section 4.01(f) and in paragraphs (a) and
(b) of Section 4.02 have been satisfied.

 

68



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent an
invoice with respect thereto shall have been received by the Company not fewer
than five Business Days (or such lesser number of days as the Company shall
agree) prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder or under any other Loan Document.

(f) The Company (i) shall have repaid (or concurrently with the Effective Date
will be repaying) in full the principal of, and interest accrued on, all Loans
and LC Disbursements (each as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement on the Effective Date, together
with all other amounts accrued and unpaid thereunder and (ii) shall have paid
(or concurrently with the Effective Date will be paying) all accrued and unpaid
fees and expenses subject to payment or reimbursement under the Existing Credit
Agreement and all commitments under the Existing Credit Agreement shall have
terminated (or concurrently with the Effective Date are being terminated).

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

(h) The Administrative Agent and the Lenders shall have received the certificate
demonstrating compliance with the financial covenants under the Existing Credit
Agreement delivered pursuant to Section 5.07(d) thereof.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Without limiting the generality of the provisions of the third paragraph of
Article VIII, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of each Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing (except that if a qualifier relating to materiality or
material adverse change or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects), other than
representations which are given as of a particular date, in which case the
representation shall be true and correct in all material respects (or with
respect to representations and warranties modified by materiality statements, in
all respects) as of that date.

(b) At the time of and immediately after giving effect to such Borrowing and the
application of the proceeds thereof, no Default shall have occurred and be
continuing.

 

69



--------------------------------------------------------------------------------

(c) In the case of a Borrowing to be denominated in a Designated Foreign
Currency, Yen or Singapore Dollar, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent or Lenders holding a majority in interest of the
outstanding Loans or unused Commitments of each affected Class, would make it
impracticable for such Borrowing to be denominated in the relevant Designated
Foreign Currency, Yen or Singapore Dollar, as applicable.

(i) In the case of a Singapore Dollar Enabled Revolving Borrowing, there shall
not have occurred either event set forth in Article VII, (k)(i) or (k)(iii)
without giving effect to the exception set forth therein of no Loans or other
Obligations of a Singapore Borrower being outstanding.

(ii) In the case of a Yen Enabled Revolving Borrowing, there shall not have
occurred the event set forth in Article VII, (k)(ii) without giving effect to
the exception set forth therein of no Loans or other Obligations of a Japanese
Borrower being outstanding.

(d) In the case of a Borrowing to be denominated in Yen, no Exemption Event
shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and each other Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) and, to the extent applicable, paragraphs
(c) and (d) of this Section.

SECTION 4.03 Initial Borrowing in Respect of each Borrower that is not a
Borrower on the Effective Date. The obligation of each Lender to make Loans to
each Borrower that is not a Borrower on the Effective Date is subject to the
satisfaction of the following conditions on the date of the initial Borrowing in
respect of such Borrower:

(a) The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrowing Subsidiary Agreement duly executed by all parties thereto.

(b) (i) The Administrative Agent shall have received such documents and
certificates (including such legal opinions) as the Administrative Agent or its
counsel may reasonably request relating to the formation, existence and good
standing of such Borrower, the authorization of the Transactions insofar as they
relate to such Borrower and any other legal matters relating to such Borrower,
its Borrowing Subsidiary Agreement or such Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
(ii) the Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, in
form and substance satisfactory to the Lenders, and (iii) in connection with the
approval of any Additional Foreign Borrower by the Administrative Agent and the
Lenders, an executed amendment to this Agreement effecting such additional or
different terms hereof as shall be necessary, required or preferable in
connection with such Subsidiary becoming an Additional Foreign Borrower.

 

70



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each Borrower covenants and agrees with the Lenders that it will:

SECTION 5.01 Payment of Taxes, Etc. Pay and discharge, and cause each Material
Subsidiary to pay and discharge (i) all Federal and other taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profit or
property, and (ii) all lawful claims which, if unpaid, might by law become a
lien upon its property; provided, however, that neither the Company nor any
Material Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim which is being contested in good faith and by proper
proceedings and with respect to which the Company shall have established
appropriate reserves in accordance with GAAP or where the failure to do so could
not reasonably be expected to have a material adverse effect on the financial
condition or operations of the Company and the Subsidiaries taken as a whole.

SECTION 5.02 Maintenance of Insurance. Maintain, and cause each Material
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by (or, as applicable, self-insure in a manner and to an extent not
inconsistent with conventions observed by) companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Material Subsidiary operates.

SECTION 5.03 Preservation of Existence, Etc. Preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its corporate, limited
liability company or other organizational existence, rights (charter and
statutory), and franchises, except as otherwise permitted by Section 6.04 or, in
the case of any such rights and franchises, except to the extent that could not
reasonably be expected to have a material adverse effect on the business or
operations of the Company and the Subsidiaries taken as a whole.

SECTION 5.04 Compliance with Laws, Etc. Comply, and cause each Material
Subsidiary to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, all Environmental Laws), noncompliance with which would materially
adversely affect the financial condition or operations of the Company and the
Subsidiaries taken as a whole.

SECTION 5.05 Keeping of Books. Keep, and cause each Material Subsidiary to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each Material Subsidiary in accordance with GAAP consistently applied.

SECTION 5.06 Inspection. Permit, and cause each Material Subsidiary to permit,
the Administrative Agent, and its representatives and agents, to inspect any of
the properties, corporate books and financial records of the Company and its
Material Subsidiaries, to examine

 

71



--------------------------------------------------------------------------------

and make copies of the books of account and other financial records of the
Company and its Material Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and its Material Subsidiaries with, and to be advised as
to the same by, their respective officers or directors, at such reasonable times
during normal business hours and intervals as the Administrative Agent may
reasonably designate.

SECTION 5.07 Reporting Requirements. Furnish to the Administrative Agent in
sufficient copies for distribution to each Lender:

(a) As soon as available and in any event within 55 days after the end of each
of the first three quarters of each fiscal year of the Company, a consolidated
balance sheet of the Company and the consolidated Subsidiaries as of the end of
such quarter and a consolidated statement of income and changes in financial
position (or consolidated statement of cash flow, as the case may be) of the
Company and the consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of the Company;

(b) As soon as available and in any event within 100 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and the
consolidated Subsidiaries as of the end of such year and a consolidated
statement of income and stockholder’s equity and changes in financial position
of the Company and the consolidated Subsidiaries for such fiscal year and
accompanied by a report of PricewaterhouseCoopers LLC, independent registered
public accounting firm of the Company, or other independent public accountants
of nationally recognized standing, on the results of their examination of the
consolidated annual financial statements of the Company and the consolidated
Subsidiaries, which report shall be unqualified or shall be otherwise reasonably
acceptable to the Required Lenders; provided that such report may set forth
qualifications to the extent such qualifications pertain solely to changes in
GAAP from earlier accounting periods, the implementation of which changes (with
the concurrence of such accountants) is reflected in the financial statements
accompanying such report;

(c) Promptly after the sending or filing thereof, copies of all reports which
the Company files with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended (other than pursuant to Rule 14a-12,
as amended), including, without limitation, all such reports that disclose
material litigation pending against the Company or any Material Subsidiary or
any material noncompliance with any Environmental Law on the part of the Company
or any Material Subsidiary;

(d) Together with the financial statements required pursuant to clauses (a) and
(b) above, a certificate signed by a Responsible Officer of the Company
(A) stating that no Default exists or, if any does exist, stating the nature and
status thereof and describing the action the Company proposes to take with
respect thereto and (B) demonstrating, in reasonable detail, the calculations
used by such officer to determine compliance with the financial covenant
contained in Section 6.07;

(e) As soon as possible, and in any event within five Business Days after the
Company shall become aware of the occurrence of each Default, which Default is
continuing on

 

72



--------------------------------------------------------------------------------

the date of such statement, a statement of a Responsible Officer of the Company
setting forth details of such Default or event and the action which the Company
proposes to take with respect thereto; and

(f) From time to time, such other information as to the business and financial
condition of the Company and the Subsidiaries and their compliance with the Loan
Documents as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably request.

Documents required to be delivered pursuant to Section 5.07(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.01; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, such Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the

 

73



--------------------------------------------------------------------------------

Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”. Notwithstanding the foregoing, no Borrower
shall be under any obligation to mark any Borrower Materials “PUBLIC.”

(g) As soon as possible, and in any event within ten Business Days of the
occurrence of any ERISA Event.

SECTION 5.08 Use of Proceeds. Use the proceeds of Borrowings hereunder for the
purposes referred to in the recitals to this Agreement, and not for any purpose
that would entail a violation of any applicable law or regulation (including,
without limitation, Regulations U and X of the Board). With respect to any
Borrowing the proceeds of which shall be used to purchase or carry margin stock,
the applicable Borrower shall include in the Borrowing Request for such
Borrowing such information as shall enable the Lenders and the Borrowers to
determine that they are in compliance with such Regulations U and X.

SECTION 5.09 [RESERVED].

SECTION 5.10 Limitation of Debt From Lenders That Are Not Qualifying Banks. Each
Swiss Borrower shall have Debt owing to no more than twenty (20) lenders that
are not Qualifying Banks, including for the purposes of this Section 5.10 any
such Debt owing to Affiliates of such Swiss Borrower.

SECTION 5.11 Anti-Social Group. The Japanese Borrowers shall promptly provide to
the Administrative Agent such documents or information pertaining to the
Japanese Borrowers and within the possession of the Japanese Borrowers
(including, without limitation, registered or principal office, residential
address, formal name, birth date) as the Administrative Agent shall reasonably
request for the purposes of screening to identify Anti-Social Conduct,
Anti-Social Groups and other matters by the Administrative Agent.

SECTION 5.12 Anti-Corruption Laws. Conduct its businesses in compliance with the
FCPA, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions in which any Borrower is organized and maintain in effect
policies and procedures designed to promote and achieve compliance by the
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with applicable Sanctions and with the FCPA and any other applicable
anti-corruption laws in other jurisdictions in which any Borrower is organized.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each Borrower covenants and agrees with the Lenders that it will not:

 

74



--------------------------------------------------------------------------------

SECTION 6.01 Subsidiary Debt. Permit any Material Subsidiary to create, incur,
assume or permit to exist any Debt, except:

(a) Debt created under the Loan Documents;

(b) Debt existing on the date hereof or advanced pursuant to commitments in
effect on the date hereof and, to the extent that any such Debt, including any
such commitments, is in excess of $10,000,000, set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof permitted as of the date hereof;

(c) Debt to the Company or any other Subsidiary;

(d) Debt in respect of performance and surety, bid, indemnity, stay, customs,
appeal and performance bonds and performance and completion guarantees,
obligations in respect of letters of credit or bank guarantees, warehouse
receipts or other similar instruments, in each case in the ordinary course of
business, including without limitation, to conduct business or in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty, liability or unemployment insurance or self-insurance, other
social security laws or regulations or to comply with laws;

(e) Debt on property described in Section 6.02(p); provided that such Debt shall
not either (i) have been created in anticipation of the related amalgamation,
merger, consolidation, sale, lease or other disposition or in contemplation of
such acquisition or (ii) at any time exceed an aggregate outstanding principal
amount equal to $500,000,000;

(f) Debt of any Receivables Subsidiary; provided that such Debt shall not at any
time exceed an aggregate outstanding principal amount equal to $400,000,000;

(g) Debt on property described in Section 6.02(t); provided that such Debt shall
not at any time exceed an aggregate outstanding principal amount equal to
$200,000,000; and

(h) Debt in respect of capital leases, Synthetic Lease Obligations and purchase
money obligations or similar obligations for the acquisition, construction or
improvement of fixed or capital assets within the limitations set forth in
Section 6.02(v); provided, however, that the aggregate principal amount of all
such Debt at any one time outstanding shall not exceed $200,000,000;

(i) (i) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; (ii) Debt in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts; and (iii) Debt in respect of credit cards and credit accounts of the
Company or any Subsidiary in the ordinary course of business;

(j) guaranties in the ordinary course of business, including in respect of the
obligations of suppliers, customers, franchisees and licensees of the Company or
any Subsidiary;

(k) debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against

 

75



--------------------------------------------------------------------------------

insufficient funds in the ordinary course of business; provided, however, that
such Debt is extinguished within ten (10) Business Days of incurrence;

(l) Debt in respect of (i) workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, customs, Taxes and other similar tax
guarantees, in each case incurred in the ordinary course of business and not in
connection with the borrowing of money and (ii) any customary cash management,
cash pooling or netting or setting-off arrangements incurred in the ordinary
course of business;

(m) Debt representing deferred compensation to employees of any Material
Subsidiary;

(n) Debt that may be deemed to exist in connection with agreements providing for
indemnification, deferred purchase price obligations or other purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses; and

(o) other Debt; provided that the Designated Amount does not at any time exceed
the greater of (i) 15% of Consolidated Tangible Assets and (ii) $500,000,000.

SECTION 6.02 Liens, Etc. Suffer to exist, create, assume or incur, or permit any
Material Subsidiary to suffer to exist, create, assume or incur, any Security
Interest, or assign, or permit any Material Subsidiary to assign, any right to
receive income, in each case to secure Debt or any other obligation or
liability, other than:

(a) any Security Interest to secure Debt or any other obligation or liability of
any Material Subsidiary to the Company;

(b) mechanics’, materialmen’s, carriers’, warehousemen’s, workmen’s repairmen’s
or other like liens arising in the ordinary course of business (including
construction of facilities) in respect of obligations which are not overdue for
a period of more than sixty (60) days or, if overdue for a period of more than
sixty (60) days, which are being contested in good faith and for which
reasonable reserves have been established;

(c) any Security Interest arising by reason of deposits with, or the giving of
any form of security to, any governmental agency or any body created or approved
by law or governmental regulation which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege, franchise or license;

(d) Security Interests for taxes, assessments or governmental charges or levies
not delinquent for a period of more than sixty (60) days or Security Interests
for taxes, assessments or governmental charges or levies already delinquent for
a period of more than sixty (60) days but the validity of which is being
contested in good faith and for which reasonable reserves have been established;

(e) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, no Event of Default has occurred and is
continuing pursuant to clause (h) of Article VII hereof;

 

76



--------------------------------------------------------------------------------

(f) Security Interests in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(g) (i) Security Interests incurred or pledges or deposits made in the ordinary
course of business, under to secure obligations under workers’ compensation,
unemployment insurance and other social security laws or regulations or letters
of credit or guaranties in request thereof; (ii) deposits securing liability for
premiums to insurance carriers under insurance or self-insurance arrangements in
respect of such obligations; and (iii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(h) to the extent constituting a security interest, Security Interests arising
from precautionary Uniform Commercial Code financing statements or consignments
entered into in connection with any transaction not prohibited under this
Agreement;

(i) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business and Security
Interests arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Material Subsidiaries in the ordinary course of business;

(j) Security Interests that are contractual rights of set-off (i) relating to
the establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Debt (other than as
described in clause (a) of the definition thereof), (ii) relating to pooled
deposit, sweep accounts, reserve accounts or similar accounts of the Company or
a Material Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Company or a Material
Subsidiary, (iii) relating to purchase orders and other agreements entered into
with customers, suppliers or services providers of the Company or a Material
Subsidiary in the ordinary course of business or (iv) relating to the credit
cards and credit accounts of the Company or a Material Subsidiary in the
ordinary course of business

(k) landlords’ liens on fixtures and other property located on premises leased
by the Company or a Material Subsidiary in the ordinary course of business;

(l) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state thereof,
or any department, agency or instrumentality of the United States of America or
any state thereof or other Governmental Authority for obligations not yet
delinquent;

(m) any Security Interest arising by reason of deposits to qualify the Company
or a Material Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws;

(n) any purchase money Security Interest claimed by sellers of goods on ordinary
trade terms provided that no financing statement has been filed to perfect such
Security Interest;

(o) any Security Interest existing as of the date hereof and set forth on
Schedule 6.02, and the extension thereof to additions, extensions, or
improvements to the property subject to the

 

77



--------------------------------------------------------------------------------

Security Interest which does not arise as a result of borrowing money or the
securing of Debt or other obligation or liability created, assumed or incurred
after such date;

(p) Security Interests on (i) property of a corporation or other Person existing
at the time such corporation or Person is amalgamated, merged or consolidated
with the Company or any Subsidiary or at the time of a sale, lease or other
disposition of the properties of a corporation or other Person as an entirety
(or the properties of a corporation or other Person comprising a product line or
line of business, as an entirety) or substantially as an entirety to the Company
or a Subsidiary; or (ii) property comprising machinery, equipment, real property
or other property acquired by the Company or any of its Material Subsidiaries,
which Security Interests shall have existed at the time of such acquisition and
secure obligations assumed by the Company or such Material Subsidiary in
connection with such acquisition; provided that the Debt or other obligations or
liabilities secured by Security Interests of the type described in this
paragraph (p) shall not either (i) have been created in anticipation of such
amalgamation, merger, consolidation, sale, lease or other disposition or in
contemplation of such acquisition or (ii) at any time exceed an aggregate amount
equal to $500,000,000;

(q) Security Interests arising in connection with the sale, assignment or other
transfer by the Company or any Material Subsidiary of accounts receivable, lease
receivables or other payment obligations (any of the foregoing being a
“Receivable”) owing to the Company or such Material Subsidiary or any interest
in any of the foregoing (together in each case with any collections and other
proceeds thereof and any collateral, guarantees or other property or claims in
favor of the Company or such Material Subsidiary supporting or securing payment
by the obligor thereon of any such Receivables), in each case whether such sale,
assignment or other transfer constitutes a “true sale” or a secured financing
for accounting, tax or any other purpose; provided that either (i) such sale,
assignment or other transfer shall have been made as part of a sale of the
business out of which the applicable Receivables arose, (ii) such sale,
assignment or other transfer is made in the ordinary course of business and is
for the purpose of collection only, (iii) such sale, assignment or other
transfer is made in connection with an agreement on the part of the assignee
thereof to render performance under the contract that has given rise to such
Receivable, or (iv) in the case of any other sale, assignment or transfer, such
sale, assignment or transfer is to a Receivables Subsidiary in compliance with
Section 6.01(f);

(r) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions;

(s) Security Interests securing the performance of any contract or undertaking
made in the ordinary course of business (as such business is currently
conducted) other than for the payment of Debt;

(t) any Security Interest granted by the Company or any Material Subsidiary
securing Debt permitted under Section 6.01(g); provided, that (i) the property
of such Material Subsidiary which is subject to such Security Interest is a
parcel of real property, a manufacturing plant, manufacturing equipment, a
warehouse, or an office building acquired, constructed, developed, improved or
owned by the Company or by such Material Subsidiary, and (ii) such Security
Interest is created prior to or contemporaneously with, or within 180 days after
(x) in the case of acquisition of such property, the completion of such
acquisition and (y) in the case of

 

78



--------------------------------------------------------------------------------

the construction, development or improvement of such property, the later to
occur of the completion of such construction, development or improvement or the
commencement of operations, use or commercial production (exclusive of test and
start-up periods) of such property, and such Security Interest secures or
provides for the payment of all or any part of the acquisition cost of such
property or the cost of construction, development or improvement thereof, as the
case may be;

(u) any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the consolidated
balance sheet of the Company;

(v) any Security Interest securing Debt permitted under Section 6.01(h);
provided that such Security Interests do not at any time encumber any property
other than the property financed by such Debt, except for replacements,
additions and accessions to the property that are affixed or incorporated into
the property covered by such Lien or financed with the proceeds of such Debt and
the proceeds and the products thereof and individual financings or leases of
equipment or other property provided by one lender or lessor may be cross
collateralized to other financings of equipment or other property provided by
such lender or lessor; or

(w) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection (or comparable foreign liens); (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business; (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within he general parameters customary in the banking industry;
and (iv) incurred in connection with a cash management program established in
the ordinary course of business;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) licenses, leases or subleases granted to third parties or the Company or any
Material Subsidiary in the ordinary course of business which, individually or in
the aggregate, taken as a whole materially interfere with the business of the
Company and its Material Subsidiaries;

(z) Liens securing judgments not constituting an Event of Default under clause
(h) of Article VII hereof or securing appeal or other surety bonds related to
such judgments;

(aa) Security Interests on property or assets under construction (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

(bb) (i) easements, zoning restrictions, rights-of-way, restrictions,
encroachments and other similar encumbrances and title defects affecting real
property that, in any such case, do not in any case materially detract from the
value of the property subject thereto or materially

 

79



--------------------------------------------------------------------------------

interfere with the ordinary conduct of the business of the Company and its
Material Subsidiaries; (ii) zoning, building, entitlement and other land use
regulations by Government Authorities with which the normal operation of the
business complies, and (ii) any zoning or similar law or right reserved to or
vested in any Government Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Company and its Material Subsidiaries; or

(cc) any extension, renewal or refunding (or successive extensions, renewals or
refundings) in whole or in part of any Debt or any other obligation or liability
secured by any Security Interest referred to in the foregoing paragraphs
(a) through (bb), provided that the principal amount of Debt or any other
obligation or liability secured by such Security Interest shall not exceed the
principal amount outstanding immediately prior to such extension, renewal or
refunding, together with any accrued interest and fees thereon, and that the
Security Interest securing such Debt or other obligation or liability shall be
limited to the property which, immediately prior to such extension, renewal or
refunding secured such Debt or other obligation or liability and replacement,
additions and accessions to such property; and provided further that the
principal amount of Debt or any other obligation or liability secured by such
Security Interest shall continue to be taken into account for purposes of
computing the amount of Debt or any other obligation or liability that may be
secured under any applicable basket provided for in the foregoing paragraphs
(a) through (bb).

Notwithstanding the foregoing provisions of this Section, the Company and the
Material Subsidiaries may, at any time, suffer to exist, issue, incur, assume
and guarantee Secured Debt (in addition to Secured Debt permitted to be secured
under the foregoing paragraphs (a) through (w)); provided that the Designated
Amount does not at any time exceed the greater of (i) 15% of Consolidated
Tangible Assets and (ii) $500,000,000.

SECTION 6.03 [RESERVED].

SECTION 6.04 Merger, Etc. (a) Permit the Company to merge or consolidate with or
into, or Transfer Assets to, any Person, except that the Company may (i) merge
or consolidate with any US Corporation, including any Subsidiary that is a US
Corporation, and (ii) Transfer Assets to any Subsidiary which is a US
Corporation; provided, in each case described in clause (i) and (ii) above, that
(A) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing and (B) in the case of any merger or consolidation to
which the Company shall be a party, the survivor of such merger or consolidation
shall be the Company.

(b) Permit any Material Subsidiary to amalgamate, merge or consolidate with or
into, or Transfer Assets to, any Person unless (i) immediately after giving
effect to such transaction, no Default shall have occurred and be continuing and
(ii) in the case of any amalgamation, merger or consolidation to which a
Borrower shall be a party, the survivor of such amalgamation, merger or
consolidation shall be a Borrower.

(c) Notwithstanding the foregoing provisions of this Section 6.04 (other than
the restrictions of paragraph (a) above on the ability of the Company to
Transfer Assets), the Company may sell, transfer or otherwise dispose of all or
substantially all of the capital stock or other equity interests, or the assets
of, any Material Subsidiary (other than any Borrower), and

 

80



--------------------------------------------------------------------------------

any Material Subsidiary may amalgamate, merge or consolidate with or into, or
Transfer Assets to, any Person; provided, that, in each case, either (A)(i) both
before and immediately after giving effect to such transaction, no Default shall
have occurred and be continuing and (ii) such transaction shall be at fair value
on an arm’s-length basis, or (B) such Person is the Company or a wholly owned
Subsidiary of the Company.

SECTION 6.05 Change in Business. Permit the Company and its Material
Subsidiaries to engage to any material extent taken as a whole in any business
other than the medical devices, supplies and services businesses and other
businesses engaged in by the Company and its Material Subsidiaries as of the
Effective Date, it being understood that this Section 6.05 shall not prohibit
the Company or its Material Subsidiaries from conducting any business or
business activities incidental or related to the business of the Company and its
Subsidiaries as carried on as of the Effective Date or any business or activity
that is reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

SECTION 6.06 Certain Restrictive Agreements. Permit the Company or any Material
Subsidiary to enter into any contract or other agreement that would limit the
ability of any Material Subsidiary to pay dividends or make loans or advances
to, or to repay loans or advances from, the Company or any other Subsidiary
(other than any Unrestricted Subsidiary (as defined below)); provided that
nothing in this section shall prohibit (a) covenants or agreements entered into
in connection with the incurrence of secured Debt permitted hereunder that
restrict the transfer of collateral securing such Debt, (b) agreements entered
into in connection with sales of Receivables that govern the application of
proceeds of sold Receivables, (c) any note purchase agreement, indenture or
similar agreement providing for the issuance of senior, unsecured notes by the
Company solely to the extent that (x) such note purchase agreement, indenture or
similar agreement does not contain restrictions similar to those contained in
this Section 6.06 that are more restrictive in any material respect than the
restrictions set forth in this Section 6.06; provided that, in any event such
note purchase agreement, indenture or similar agreement shall permit the payment
of the Obligations and the right to obtain guaranties as provided for herein and
(y) at the time of entering into any such note purchase agreement, indenture or
similar agreement, no Event of Default has occurred and is continuing or would
result therefrom, (d) any agreement refinancing any Debt under any agreement
described in the foregoing clause (c) (but without any expansion of the scope of
the applicable covenants and events of default (however defined)), (e)
restrictions or conditions imposed by any agreement relating to liens permitted
by this Agreement but solely to the extent that such restrictions or conditions
apply only to the property or assets subject to such permitted lien,
(f) customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture, (g) any agreement or arrangement already binding
on a Subsidiary when it is acquired so long as such agreement or arrangement was
not created in anticipation of such acquisition, (h) any restrictions with
respect to a Material Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the disposition of all or substantially all of
the capital stock or assets of such Material Subsidiary, (i) customary
provisions in leases, licenses and other contracts entered into in the ordinary
course of business restricting the assignment thereof, (j) customary provisions
limiting the disposition or distribution of assets or property in asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements in the ordinary course of business, which limitation is

 

81



--------------------------------------------------------------------------------

applicable only to the assets that are the subject of such agreements,
(k) restrictions pursuant to applicable law, rule, regulation or order or the
terms of any license, authorization, concession or permit, (l) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, or (m) restrictions on cash or other deposits or net worth
imposed by customers, suppliers or landlords or required by insurance, surety or
bonding companies, in each case, under contracts entered into in the ordinary
course of business.

For purposes of this Section 6.06, “Unrestricted Subsidiary” shall mean any
Subsidiary of the Company which is designated as and meets the requirements of
an “Unrestricted Subsidiary” (or similar term) under a note purchase agreement,
indenture or similar agreement which provides for the issuance of senior,
unsecured notes by the Company; provided that, in no event shall any Loan Party
(or any Subsidiary which is a guarantor of the obligations under any such note
purchase agreement, indenture or similar agreement) be considered an
“Unrestricted Subsidiary.”

SECTION 6.07 Leverage Ratio. Permit the Leverage Ratio as of the last day of any
fiscal quarter to exceed (a) prior to the date a Qualified Acquisition is
consummated, 3.50:1.00 or (b) on or after the date a Qualified Acquisition is
consummated, the ratio set forth below opposite the applicable fiscal quarter:

 

Fiscal Quarter Ended      Maximum Leverage Ratio  

On or after the date of the consummation of a Qualified Acquisition through the
last day of the second full consecutive fiscal quarter of the Company after the
consummation of such Qualified Acquisition

     4.50 : 1.00  

On the last day of the third full consecutive fiscal quarter after the
consummation of such Qualified Acquisition

     4.25 : 1.00  

On the last day of the fourth full consecutive fiscal quarter after the
consummation of such Qualified Acquisition

     4.00 : 1.00  

On the last day of the fifth full consecutive fiscal quarter after the
consummation of such Qualified Acquisition

     3.75 : 1.00  

At all times thereafter

     3.50 : 1.00  

SECTION 6.08 [RESERVED].

SECTION 6.09 [RESERVED].

 

82



--------------------------------------------------------------------------------

SECTION 6.10 Sanctions. Directly or, to such Borrower’s knowledge, indirectly,
use the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity who is restricted by Sanctions, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) who is restricted by Sanctions, of
Sanctions.

SECTION 6.11 Anti-Corruption Laws. Directly or, to such Borrower’s knowledge,
indirectly use the proceeds of any Borrowing for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions in
which any Borrower is organized.

SECTION 6.12 Anti-Social Group. (a) Become a member of an Anti-Social Group,
(b) have any Anti-Social Relationship, (c) engage in any Anti-Social Conduct,
whether directly or indirectly through a third party or (d) make any claim
against the Administrative Agent or any Lender for any damages or losses
suffered or incurred as a result of the Administrative Agent or any Lender
exercising its rights under this Agreement as a result of any breach of this
Section 6.12 or any misrepresentation in connection with Section 3.16.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) Any Borrower shall fail to (i) pay any interest or fee due hereunder and
such default continues for five days, or (ii) pay any amount of principal of any
Loan when due hereunder; or

(b) Any representation or warranty made or deemed made by the Company or any
other Loan Party (or any of their respective officers) in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

(c) The Company or any Material Subsidiary shall fail to maintain its corporate,
limited liability company or organizational existence as required by
Section 5.03, or the Company or any Material Subsidiary shall fail to perform or
observe any term, covenant or agreement contained in Article VI (other than
Section 6.02 insofar as such failure results from a nonconsensual Security
Interest) of this Agreement on its part to be performed or observed; or

(d) The Company or any Material Subsidiary shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed (other than those failures or
breaches referred to in paragraphs (a), (b) and (c) above) and any such failure
shall remain unremedied for 30 days after written notice thereof has been given
to the Company by the Administrative Agent at the request of any Lender; or

 

83



--------------------------------------------------------------------------------

(e) Either (i) the Company or any Material Subsidiary shall fail to pay any
amount of principal of, interest on or premium with respect to, any Debt (other
than the Loans) of the Company or such Subsidiary outstanding under one or more
instruments or agreements when due (whether at scheduled maturity or by required
prepayment, acceleration, demand or otherwise) and such Debt shall be in an
aggregate principal amount not less than $150,000,000 and such failure shall
continue beyond the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or (ii) any other event shall occur or
condition shall exist with respect to any Debt (other than the Loans) of the
Company or such Subsidiary outstanding under one or more instruments or
agreements if the effect of such event or condition is (or will after the lapse
of any grace period be) to cause, or to permit the holder or holders of such
debt (or any trustee or agent on their behalf) to cause, such Debt to become
due, or to require such Debt to be prepaid (other than by a scheduled
prepayment), prior to the stated maturity thereof and such Debt shall be in an
aggregate principal amount not less than $150,000,000 and such failure shall
continue beyond the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or

(f) The Company or any Material Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally; or

(g) The Company or any Material Subsidiary shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or such Material Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
judicial management, adjustment, protection, relief, or composition of it or its
debt under any law relating to bankruptcy, insolvency, judicial management or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property; or the Company or any such Material
Subsidiary shall take corporate action to authorize any of the actions set forth
above in this paragraph (g); provided that, in the case of any such proceeding
filed or commenced against the Company or any Material Subsidiary, such event
shall not constitute an “Event of Default” hereunder unless either (i) the same
shall have remained undismissed or unstayed for a period of 60 days, (ii) an
order for relief shall have been entered against the Company or such Material
Subsidiary under the federal bankruptcy laws or other applicable laws as now or
hereafter in effect or (iii) the Company or such Material Subsidiary shall have
taken corporate action consenting to, approving or acquiescing in the
commencement or maintenance of such proceeding; or

(h) Any judgment or order for the payment of money shall be rendered against the
Company or any Material Subsidiary and (i) either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order and shall
not have ceased within five (5) Business Days or (B) there shall be any period
of 30 consecutive days, in the case of a judgment or order rendered or entered
by a court, during which a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect unless such
judgment or order has been discharged or otherwise satisfied; provided, however,
that any such judgment or order shall not be an Event of Default hereunder if
and for so long as (x) the amount of such judgment or order is covered by a
valid and binding policy of insurance between the defendant and an independent
third-party insurer covering payment thereof and (y) such insurer, which shall
be rated at least “A” by A.M. Best Company, has been notified of, and has not

 

84



--------------------------------------------------------------------------------

disputed the claim made for payment of, the amount of such judgment or order,
and (ii) the amount of such judgment or order, when aggregated with the amount
of all other such judgments and orders described in this subsection (h), shall
exceed $150,000,000;

(i) a Change in Control shall have occurred;

(j) the occurrence of an event or events described in clauses (i), (ii), or
(iii) of this clause (j), which either individually or taken in the aggregate
would reasonably be expected to result in a material adverse effect to the
business, operations or financial condition of the Company and its Subsidiaries,
taken as a whole: (i) An ERISA Event occurs with respect to a Pension Plan which
has resulted or could reasonably be expected to result in liability of the
Company under Title IV of ERISA to the Pension Plan or the PBGC; (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan; or
(iii) the Company or any ERISA Affiliate incurs any liability, whether under
ERISA, the Code or other applicable law for any failure to comply with
applicable law, with respect to or in connection with any Non-Pension Plan;

(k) (i) except to the extent that no Loans or other Obligations of such
Singapore Borrower are outstanding, a moratorium takes effect by operation of
law or is declared in respect of any indebtedness of any Subsidiary which is a
Singapore Borrower (If a moratorium occurs or is declared, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.),
(ii) except to the extent that no Loans or other Obligations of such Japanese
Borrower are outstanding, any bank, clearinghouse or Densai.net Co., Ltd. takes
procedures for the suspension of any transactions of any Subsidiary which is a
Japanese Borrower with banks or similar financial institutions, or (iii) except
to the extent that no Loans or other Obligations of such Singapore Borrower are
outstanding, any Subsidiary that is a Singapore Borrower is or will be unable or
admits inability or is presumed or deemed to be unable to pay its debts as they
fall due; or

(l) any Singapore Borrower is declared by the Minister of Finance to be a
company to which Part IX of the Companies Act, Chapter 50 of Singapore applies;

then, in any such event (but in regards to clause (k) or (l) above, only if at
the time of occurrence thereof, the Singapore Borrower or the Japanese Borrower
is a Material Subsidiary pursuant to clause (c) of the definition thereof), but
subject to the next following sentences, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Company, (i) declare the obligation of each Lender to make Loans hereunder to be
terminated, whereupon the same shall forthwith terminate and/or (ii) declare the
entire unpaid principal amount of the Loans, all interest accrued and unpaid
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Loans, all such accrued interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers. In the event of the occurrence of an Event of Default under
clause (f) or (g) of this Article VII, (A) the obligation of each Lender to make
Loans shall automatically be terminated and (B) the Loans, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of

 

85



--------------------------------------------------------------------------------

which are hereby expressly waived by each Borrower. In the event of the
occurrence of an Event of Default under clause (k)(i), (k)(iii) or (l) of this
Article VII, (A) the obligation of each Singapore Dollar Enabled Lender to make
Singapore Dollar Enabled Revolving Loans shall automatically be terminated and
(B) the Singapore Dollar Enabled Revolving Loans, all such interest thereon and
all such amounts in respect therewith shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Singapore Borrower. In the event of
the occurrence of an Event of Default under clause (k)(ii) of this Article VII,
(A) the obligation of each Yen Enabled Lender to make Yen Enabled Revolving
Loans shall automatically be terminated and (B) the Yen Enabled Revolving Loans,
all such interest thereon and all such amounts in respect therewith shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Japanese Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

In order to expedite the transactions contemplated by this Agreement, the Person
named in the heading of this Agreement is hereby appointed to act as
Administrative Agent on behalf of the Lenders. Each of the Lenders, each
assignee of any Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and no Borrower shall have rights as a third
party beneficiary of any of such provisions. The Administrative Agent is hereby
expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans and all other amounts due to the Lenders hereunder,
and promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Company of
any Event of Default specified in this Agreement of which the Administrative
Agent has actual knowledge acquired in connection with its agency hereunder; and
(c) to distribute to each Lender copies of all notices, financial statements and
other materials delivered by the Company or any other Loan Party pursuant to
this Agreement or the other Loan Documents as received by the Administrative
Agent. It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity, and the Administrative Agent and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally

 

86



--------------------------------------------------------------------------------

engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent and without any
duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 11.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and the Administrative Agent shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the institution serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Article
VII or Section 11.02) or in the absence of its own gross negligence or wilful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower (in which case the Administrative Agent shall
give written notice to each other Lender), and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition

 

87



--------------------------------------------------------------------------------

hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

The Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. With effect from the
Resignation Date or the Removal Effective Date (as applicable), (1) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) except for any
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent pursuant to any of the Loan Documents, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a

 

88



--------------------------------------------------------------------------------

successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 2.17(g)(ii) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
pursuant to any of the Loan Documents), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while it
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any such capacity hereunder or
under the other Loan Documents, including, without limitation, in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

Each Lender hereby acknowledges that no Co-Syndication Agent, Joint Lead
Arranger, Joint Bookrunner or Co-Documentation Agent has any rights, duties or
liability hereunder other than in its capacity as a Lender.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise to file
and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent allowed in
such judicial proceeding and to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same, and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for

 

89



--------------------------------------------------------------------------------

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 11.03.

ARTICLE IX

COLLECTION ALLOCATION MECHANISM

On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII, (b) the principal amount
of each Loan denominated in a Designated Foreign Currency, Yen or Singapore
Dollar shall automatically and without further action required, be converted
into US Dollars determined using the Exchange Rates calculated as of the CAM
Exchange Date, equal to the US Dollar Equivalent of such amount and on and after
such date all amounts accruing and owed to any Lender in respect of such Loans
shall accrue and be payable in US Dollars at the rates otherwise applicable
hereunder and (c) the Lenders shall automatically and without further act be
deemed to have made reciprocal purchases of interests in the Specified
Obligations such that, in lieu of the interests of each Lender in the particular
Specified Obligations that it shall own as of such date and prior to the CAM
Exchange, such Lender shall own an interest equal to such Lender’s CAM
Percentage in each Specified Obligation. Each Lender, each person acquiring a
participation from any Lender as contemplated by Section 11.04 and each Borrower
hereby consents and agrees to the CAM Exchange. Each Borrower and each Lender
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of any Specified Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages.

ARTICLE X

GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations (other than Excluded Swap Obligations) of such other Borrowers and
the Lender Swap Obligations of such other Borrower and its Subsidiaries
(collectively, the “Guaranteed Obligations”). The Company further agrees that
the due and punctual payment of such Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon

 

90



--------------------------------------------------------------------------------

its guarantee hereunder notwithstanding any such extension or renewal of any
such Guaranteed Obligation. Without limiting the generality of the foregoing,
the Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against the Company or any other Borrower under any
Debtor Relief Laws to the extent permitted by applicable law.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Guaranteed Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement, or any other Loan Document or other agreement; (d) any default,
failure or delay, wilful or otherwise, in the performance of any of the
Guaranteed Obligations; or (e) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any Lender to any
balance of any deposit account or credit on the books of the Administrative
Agent or any Lender in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent or any Lender, forthwith pay, or cause to be paid, to the
Administrative Agent or applicable Lender in cash an amount equal to the unpaid
principal amount of such Guaranteed Obligations then due, together with accrued
and unpaid interest thereon. The

 

91



--------------------------------------------------------------------------------

Company further agrees that if payment in respect of any Guaranteed Obligation
shall be due in a currency other than US Dollars and/or at a place of payment
other than New York and if, by reason of any Change in Law, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Guaranteed Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent or any Lender, not consistent with the protection of its rights or
interests, then, at the election of the Administrative Agent, the Company shall
make payment of such Guaranteed Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and each Lender against any losses
or reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the Guaranteed
Obligations owed by such Borrower to the Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Guaranteed Obligations.

Notwithstanding anything to the contrary herein, the provisions of this Article
X shall apply only to the guarantee obligations of the Company under this
Article X (and each reference in this Article X to “hereunder” shall mean under
this Article X).

Each Loan Party that is a Qualified ECP Guarantor at the time the guaranty, in
each case, by any Specified Loan Party becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Guaranteed Obligations have been paid and
performed in full. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other

 

92



--------------------------------------------------------------------------------

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Company, any US Borrower or the Administrative Agent to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.01);

(ii) if to a Foreign Obligor, to (a) the Borrowing Agent on its behalf in
respect of such notices and communications set forth in Section 2.20(a), and
otherwise (b) the Company, including in respect of service of process pursuant
to Section 11.09(d); and

(iii) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, in accordance with the provisions of this
Agreement shall be deemed to have been given on the date of receipt; notices and
other communications sent by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

Each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

93



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not posted during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

(d) Each of the Borrowers and the Administrative Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic notices Borrowing Requests and Interest
Election Requests) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent

 

94



--------------------------------------------------------------------------------

may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

SECTION 11.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article VII for the benefit of all the Lenders and the Administrative Agent;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.18), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or by
the Company and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase any
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
adversely affected thereby, provided however, that only the consent of the
Required Lenders shall be necessary to (A) amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or fees in
accordance with Section

 

95



--------------------------------------------------------------------------------

2.13(d) at the Default Rate or (B) amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender (it being understood that the addition of new tranches of
loans or commitments that may be extended under this Agreement shall not be
deemed to alter such pro rata sharing of payments), (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) (except, in each case, to provide for new tranches of loans or
commitments that may be extended under this Agreement), (vi) release the Company
from, or limit or condition, its obligations under Article X, without the
written consent of each Lender, (vii) change any provisions of Article IX
without the written consent of each Lender, or (viii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those of Lenders holding Loans of any other Class without the written consent of
the Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class (“the “Class Required Lenders”);
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of (1) the
Multicurrency Lenders (but not the Yen Enabled Lenders or the Singapore Dollar
Enabled Lenders), (2) the Yen Enabled Lenders (but not the Multicurrency Lenders
or the Singapore Dollar Enabled Lenders) or (3) the Singapore Dollar Enabled
Lenders (but not the Multicurrency Lenders or the Yen Enabled Lenders), in each
case may be effected by an agreement or agreements in writing entered into by
the Company and the applicable Class Required Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything to the contrary herein, each Lender hereby irrevocably
authorizes the Administrative Agent on its behalf, and without further consent,
to enter into amendments or modifications to this Agreement (including
amendments to this Section 11.02) or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of any amendment which extends

 

96



--------------------------------------------------------------------------------

the Maturity Date for such Lenders that have approved such extension of any
Facility with respect to fewer than all of the Lenders.

Notwithstanding anything to the contrary herein, if following the Effective
Date, the Administrative Agent and the Borrowers shall have jointly identified
an inconsistency, error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Loan Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Documents if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof. If
any Lender does not consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of such Lender and
that has been approved by the Required Lenders, the Borrowers may replace such
Non-Consenting Lender in accordance with Section 2.19; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

SECTION 11.03 Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of a single counsel for the Administrative Agent and Merrill
Lynch Pierce, Fenner & Smith Incorporated, up to one local and regulatory
counsel in each applicable local jurisdiction in which such local or regulatory
counsel is reasonably determined to be necessary by the Administrative Agent and
one or more additional counsel if one or more conflicts of interest, or
perceived conflicts of interest, arise, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including the reasonable fees, charges and disbursements of any
counsel, for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with any Loan Document,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, liabilities, reasonable out-of-pocket costs or expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) any transaction or proposed transaction
(whether or not consummated) in which any proceeds of any borrowing hereunder
are applied or proposed to be applied, directly or indirectly, by the Company or
any Subsidiary, or (ii) the execution, delivery or performance by the Company
and the Subsidiaries of the Loan Documents, or any actions or omissions of the
Company or any Subsidiary in connection therewith; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
liabilities, costs or expenses shall have resulted from (x) the gross negligence
or

 

97



--------------------------------------------------------------------------------

wilful misconduct of such Indemnitee, (y) in connection with a claim brought by
the Borrowers or any of their Affiliates, a breach in bad faith of such
Indemnitee’s obligations or (z) the violation by such Indemnitee of any law or
court order applicable to it, in each case to the extent determined by a final
non-appealable judgment of a court of competent jurisdiction. Without limiting
the provisions of Section 2.17(c), this Section 11.03(b) shall not apply with
respect to Taxes other than any Taxes that represent liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses,
advances, or disbursements arising from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section and
without limiting its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed loss, liability, cost or expense,
as the case may be, was incurred by or asserted against the Administrative Agent
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum (without duplication) of the total
Exposures and unused aggregate Commitments at the time.

(d) To the extent permitted by applicable law, no Indemnitee nor any Borrower
shall assert, and each such party hereby waives, any claim against any
Indemnitee or Borrower, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that this
sentence shall not limit the Company’s indemnification and reimbursement
obligations pursuant to this Section 11.03. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.

SECTION 11.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto, each other
Indemnitee and their respective successors and assigns permitted hereby, except
that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and, (1) in the case of US Borrowers and Swiss Borrowers, each Lender with
a Multicurrency Commitment, (2) in the case of US Borrowers and Japanese
Borrowers, each Lender with a Yen Enabled Commitment and (3) in the case of US
Borrowers and Singapore Borrowers, each Lender with a Singapore Dollar Enabled
Commitment (and, in each case, any attempted assignment or transfer by any
Borrower without such consent shall be null and void), and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of paragraph (b) of this
Section 11.04, (ii) by way of a participation recorded in the Participant
Register in accordance

 

98



--------------------------------------------------------------------------------

with the provisions of paragraph (e) of this Section 11.04, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section 11.04 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (other than any Ineligible
Assignee) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans or other amounts at
the time owing to it); provided that (i) except in the case of an assignment to
a Lender, an Affiliate of a Lender or any Approved Fund of any Lender, the
Administrative Agent and the Company must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, (ii) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund of any Lender or an assignment of the entire
remaining amount of the assigning Lender’s Commitments and outstanding Loans,
the amount of the Commitments and outstanding Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 unless each of the Company and the
Administrative Agent otherwise consent (which consent shall not be unreasonably
withheld or delayed); (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), (iv) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire, (v) the parties to the assignment shall advise the
Company as to whether the assignee is a Qualifying Bank, and if the assignee is
not a Qualifying Bank and after giving effect to such assignment there would be
more than ten Lenders that were not Qualifying Banks, the assignment shall not
be permitted, (vi) no such assignment shall be made (A) to the Company or any of
the Company’s Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person, (vii) in the case of
any such assignment of a Yen Enabled Commitment, such assignee shall be able to
provide Yen Enabled Revolving Loans denominated in Yen and (viii) in the case of
any such assignment of a Singapore Dollar Enabled Commitment, such assignee
shall be able to provide Singapore Dollar Enabled Revolving Loans denominated in
Singapore Dollars; and provided, further that any consent of the Company
otherwise required under this paragraph shall not be required if an Event of
Default referred to in clause (a), (f) or (g) of Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned

 

99



--------------------------------------------------------------------------------

by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 11.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with and subject to the requirements of paragraph
(e) of this Section. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (w) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), (x) in the case of a Defaulting Lender
which is a Yen Enabled Lender, acquire (and fund as appropriate) its full pro
rata share of all Yen Enabled Revolving Loans in accordance with its Yen Enabled
Commitment Percentage, (y) in the case of a Defaulting Lender which is a
Singapore Dollar Enabled Lender, acquire (and fund as appropriate) its full pro
rata share of all Singapore Dollar Enabled Revolving Loans in accordance with
its Singapore Dollar Enabled Commitment Percentage, and (z) in the case of a
Defaulting Lender which is a Multicurrency Lender, acquire (and fund as
appropriate) its full pro rata share of all Multicurrency Revolving Loans in
accordance with its Multicurrency Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of each Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it (or the equivalent thereof in electronic format) and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

100



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii), (iii) or (vi) of the first
proviso to Section 11.02(b) that affects such Participant. Subject to paragraph
(f) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent such entitlements to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable Participation,
unless the sale of the participation to such Participant is made with the
Company’s

 

101



--------------------------------------------------------------------------------

prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) and Section 2.17(f) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or, in the case of a Lender that is an investment fund, to the
trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h) (i) No assignment shall be made to any Person that was an Ineligible
Assignee as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Company
has consented to such assignment as otherwise contemplated by this
Section 11.04, in which case such Person will not be considered an Ineligible
Assignee for the purpose of such assignment). Any assignment in violation of
this clause (h)(i) shall not be void, but the other provisions of this clause
(h) shall apply.

(ii) If any assignment is made to any Ineligible Assignee without the Company’s
prior consent in violation of clause (h)(i) above, the Company may, at its sole
expense and effort, upon notice to the applicable Ineligible Assignee and the
Administrative Agent, terminate any Commitment of such Ineligible Assignee and
repay all obligations of the Borrowers owing to such Ineligible Assignee in
connection with such Commitment and/or (B) require such Ineligible Assignee to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.04), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an assignee
permitted under Section 11.04(b) above that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Ineligible Assignee paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and other the other Loan Documents;
provided that (i) the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.04(b) and (ii) such assignment
does not conflict with applicable laws.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Ineligible Assignees (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Ineligible Assignee will
be deemed to have consented in the same proportion as the Lenders that are not

 

102



--------------------------------------------------------------------------------

Ineligible Assignees consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Ineligible Assignee party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Ineligible
Assignee does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code of the United States (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

SECTION 11.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document or in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17, 11.03 and 11.12 (but, in the case of Section 11.12, only for a
period of two years following termination of this Agreement) and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

103



--------------------------------------------------------------------------------

SECTION 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower against any of and all the obligations of such
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

104



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 11.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12 Confidentiality. The Administrative Agent and each Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other advisors, to Approved Funds’ directors and officers and to any direct
or indirect contractual counterparty in swap agreements (it being understood
that each Person to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) to the
extent required or necessary in the judgment of counsel in connection with any
suit, action or proceeding relating to the enforcement of rights of the
Administrative Agent or the Lenders against the Borrowers under this Agreement
or any other Loan Document, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Additional Commitment Lender
invited to be a Lender pursuant to Section 2.24(d) or Augmenting Lender invited
to be a Lender pursuant to Section 2.10(a) or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or

 

105



--------------------------------------------------------------------------------

derivative transaction relating to the Company and its obligations this
Agreement or the payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Company other than as a
result of a breach of this Section or other confidentiality agreement. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For the purposes
of this Section, “Information” means all information received from the Company
or any Subsidiary relating to the Company or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary other than as a result of a breach
of this Section of which the Administrative Agent or such Lender is aware. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

SECTION 11.13 Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13

 

106



--------------------------------------------------------------------------------

shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.

SECTION 11.14 [RESERVED].

SECTION 11.15 [RESERVED].

SECTION 11.16 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

SECTION 11.17 Qualifying Bank Representation and Warranty. Each Multicurrency
Lender on the date of this Agreement hereby represents and warrants to the Swiss
Borrower that such Lender is a Qualifying Bank. If, at any time prior to the
expiration or termination of the Multicurrency Commitments and the repayment in
full of the principal of and interest on each Multicurrency Revolving Committed
Loan, any Multicurrency Lender that shall have been a Qualifying Bank at the
time it became a party hereto shall cease to be a Qualifying Bank, and at such
time there are more than ten Multicurrency Lenders (including such Lender) that
are not Qualifying Banks, then such Multicurrency Lender shall promptly transfer
any Multicurrency Commitment and any Multicurrency Revolving Committed Loan to a
Qualifying Bank in accordance with Section 11.04(b).

SECTION 11.18 No Fiduciary Duty. Each Borrower, on behalf of itself and the
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. To the fullest extent permitted by law,
each of the Borrowers hereby waives and releases any claims that it may have
against the Administrative Agent or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 11.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal

 

107



--------------------------------------------------------------------------------

of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 11.20 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptance, amendments or other modifications, Borrowing
Requests, Interest Election Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

SECTION 11.21 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it

 

108



--------------------------------------------------------------------------------

in lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 11.22 Lender ERISA Status.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, bankers’
acceptances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender

 

109



--------------------------------------------------------------------------------

further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that:

(i) none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, bankers’ acceptances,
the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees,

 

110



--------------------------------------------------------------------------------

term out premiums, banker’s acceptance fees, breakage or other early termination
fees or fees similar to the foregoing.

SECTION 11.23 Personal Data Protection Act.

(a) If any Borrower provides any Singapore Bank with personal data of any
individual as required to be provided to such Singapore Bank by or pursuant to
the Loan Documents, that Borrower represents and warrants to that Singapore Bank
that it has, to the extent required by law (i) notified the relevant individual
of the purposes for which data will be collected, processed, used or disclosed;
and (ii) obtained such individual’s consent for, and hereby consents on behalf
of such individual to, the collection, processing, use and disclosure of his/her
personal data by that Singapore Bank, in each case, in accordance with the Loan
Documents.

(b) Each Borrower agrees and undertakes to notify any Singapore Bank promptly
upon it becoming aware of the withdrawal by the relevant individual of his/her
consent to the collection, processing, use and/or disclosure by that Singapore
Bank of any personal data provided by that Borrower to that Singapore Bank.

(c) Any consent given pursuant to this agreement in relation to personal data
shall, subject to all applicable laws and regulations, survive death,
incapacity, bankruptcy or insolvency of any such individual and the termination
or expiration of this Agreement.

SECTION 11.24 Waiver of Breach of Funding Payments under Existing Credit
Agreement. Each Lender that on the Effective Date is a Lender under, and as
defined in, the Existing Credit Agreement hereby waives any requirement for any
Borrower to pay breakage costs as may be required under Section 2.16 of the
Existing Credit Agreement in connection with repayment of the Eurocurrency Loans
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement on the date hereof in compliance with Section 4.01(f).

[Signature Pages Follow]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EDWARDS LIFESCIENCES CORPORATION EDWARDS LIFESCIENCES WORLD TRADE CORPORATION
EDWARDS LIFESCIENCES LLC EDWARDS LIFESCIENCES (U.S.) INC. EDWARDS LIFESCIENCES
HOLDING, INC. By:  

/s/Satinder Thiara

  Name:  

Satinder Thiara

  Title:  

Treasurer

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Anthea Del Bianco

  Name:  

Anthea Del Bianco

  Title:  

Vice President

   

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Darren Mertern

  Name:  

Darren Mertern

  Title:  

Vice President

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Kyler Eng   Name:   Kyler Eng  
Title:  

Vice President

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:   /s/ Scott O’Connell   Name:   Scott O’Connell
  Title:   Director

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Michael King   Name:   Michael King   Title:   Authorized Signatory

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:   /s/ Ming K. Chu   Name:   Ming K. Chu   Title:   Director

 

By:   /s/ Douglas Darman   Name:   Douglas Darman   Title:   Director

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:   /s/ Eric Seltenrich   Name:   Eric
Seltenrich   Title:   Managing Director

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Monique Dubisky   Name:   Monique Dubisky   Title:   Director

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Pranjal Gambhir   Name:   Pranjal Gambhir
  Title:   Vice President

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (PUBL), New York Branch as a Lender

By:   /s/ Mark Emmett   Name:   Mark Emmett   Title:   Vice President

 

By:   /s/ Johan Sander   Name:   Johan Sander   Title:   Vice President

 

Edwards Lifesciences Corporation

Five Year Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01(i)

INELIGIBLE ASSIGNEES

 

  •   Abbott Laboratories

 

  •   Allergan, Inc.

 

  •   Beckman Coulter, Inc

 

  •   Becton Dickinson & Co.

 

  •   Boston Scientific Corporation

 

  •   CareFusion Corp.

 

  •   C. R. Bard, Inc.

 

  •   Cooper Companies Inc.

 

  •   Covidien plc

 

  •   CryoLife Inc.

 

  •   Danaher Corporation

 

  •   General Electric Company

 

  •   Getinge AB

 

  •   Hologic, Inc.

 

  •   Hospira, Inc.

 

  •   ICU Medical, Inc.

 

  •   IDEX Corporation

 

  •   Illumina, Inc.

 

  •   Integra Lifesciences Holding Corp.

 

  •   Intuitive Surgical, Inc.

 

  •   Johnson & Johnson

 

  •   LiDCO Group PLC



--------------------------------------------------------------------------------

• LivaNova Plc

 

• Masimo Corp.

 

• Medtronic, Inc.

 

• Neovasc Inc.

 

• PULSION Medical Systems AG

 

• PerkinElmer, Inc.

 

• ResMed, Inc.

 

• Sorin Group

 

• Siemens AG

 

• St. Jude Medical, Inc.

 

• Stryker Corp.

 

• Teleflex Inc.

 

• Terumo Medical Corporation

 

• Thoratec Corporation

 

• Valeant Pharmaceuticals International Inc.

 

• Varian Medical Systems, Inc.

 

• Zimmer Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND COMMITMENTS

 

Lender

   Multicurrency
Commitment      Multicurrency
Commitment
Percentage     JPY Enabled
Commitment      JPY Enabled
Commitment
Percentage     SGD Enabled
Commitment      SGD Enabled
Commitment
Percentage  

Bank of America, N.A.

   $ 64,903,846.15        12.980769231 %    $ 28,846,153.85        19.230769231
%    $ 31,250,000.00        31.250000000 % 

JPMorgan Chase Bank, N.A.

   $ 64,903,846.15        12.980769231 %    $ 28,846,153.85        19.230769231
%    $ 31,250,000.00        31.250000000 % 

MUFG Bank, Ltd.

   $ 38,461,538.46        7.692307692 %    $ 11,538,461.54        7.692307692 % 
    —          0.000000000 % 

Morgan Stanley, National Association

   $ 50,000,000.00        10.000000000 %      —          0.000000000 %      —  
       0.000000000 % 

Deutsche Bank AG New York Branch

   $ 76,923,076.92        15.384615385 %    $ 23,076,923.08        15.384615385
%      —          0.000000000 % 

HSBC Bank USA, National Association

   $ 76,923,076.92        15.384615385 %    $ 23,076,923.08        15.384615385
%      —          0.000000000 % 

Wells Fargo Bank, National Association

   $ 51,923,076.92        10.384615385 %    $ 23,076,923.08        15.384615385
%    $ 25,000,000.00        25.000000000 % 

Citibank, N.A.

   $ 25,961,538.46        5.192307692 %    $ 11,538,461.54        7.692307692 % 
  $ 12,500,000.00        12.500000000 % 

Svenska Handelsbanken AB (publ)

   $ 50,000,000.00        10.000000000 %      —          0.000000000 %      —  
       0.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 500,000,000.00        100.00000000 %    $ 150,000,000.00       
100.00000000 %    $ 100,000,000.00        100.00000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.18

Taxpayer Identification Information

US BORROWERS:

 

Borrower

  

Tax ID Number

Edwards Lifesciences Corporation    36-4316614 Edwards Lifesciences LLC   
36-4345053 Edwards Lifesciences (U.S.) Inc.    36-4340422 Edwards Lifesciences
World Trade Corporation    36-4316616 Edwards Lifesciences Holding, Inc.   
81-0747394



--------------------------------------------------------------------------------

SCHEDULE 6.01

DEBT OF MATERIAL SUBSIDIARIES

None.



--------------------------------------------------------------------------------

SCHEDULE 6.02

SECURITY INTERESTS

None.



--------------------------------------------------------------------------------

SCHEDULE 11.01

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY

Edwards Lifesciences Corporation

One Edwards Way

Irvine, California 92614

Attention:    Satinder Thiari

Telephone:  949.250.5166

Telecopier:  949.250.3412

Electronic Mail: tara_thiara@edwards.com

Website Address: www.edwards.com

Edwards Lifesciences LLC

One Edwards Way

Irvine, CA 92614

Tax ID: 36-4345053

Edwards Lifesciences (U.S.) Inc.

One Edwards Way

Irvine, CA 92614

Tax ID: 36-4340422

Edwards Lifesciences Corporation

One Edwards Way

Irvine, CA 92614

Tax ID: 36-4316614

Edwards Lifesciences World Trade Corporation

One Edwards Way

Irvine, CA 92614

Tax ID: 36-4316616

Edwards Lifesciences Holding, Inc.

One Edwards Way

Irvine, CA 92614

Tax ID: 81-0747394



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Mail Code: NC1-001-05-46

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE, NC 28255-0001

Attention:   James P. Lipps Telephone:   980-387-7003 Telecopier:   704.409.0034

Electronic Mail:   james.lipps@baml.com

USD

Bank of America, N.A.

ABA# 026009593

Acct. #1366072250600

Attn: Wire Clearing Acct for Syn Loans - LIQ

Ref: Edwards Lifesciences

EUR

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 19

Swift Address: BOFAGB22

Acct #: 96272019

Attn: Grand Cayman Unit #1207

Ref: Edwards Lifesciences

GBP

Bank of America London

Sort Code: 165050

IBAN: GB41 BOFA 1650 5096 2720 27

Swift Address: BOFAGB22

Acct #: 96272027

Attn: Grand Cayman Unit #1207

Ref: Edwards Life Sciences

CHF

CURRENCY TYPE Swiss Francs

BENEFICIARY BANK - GCB #1207 Bank of America London Re Switzerland

SWIFT ADDRESS BOFACH2X

BENEFICIARY ACCOUNT NUMBER CH9308726000091207013



--------------------------------------------------------------------------------

YEN

Bank of America, Tokyo

SWIFT: BOFAJPJX

Acct #: 96272011

Attn: Credit Services Grand Cayman Unit 1207

Ref: Edwards Lifesciences

SGD

Bank of America, Tokyo

SWIFT: BOFAJPJX

Acct #: 96272011

Attn: Credit Services Grand Cayman Unit 1207

Ref: Edwards Lifesciences

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, CA 94104-1503

Attention: Anthea Del Bianco

Telephone: 415-436-2776

Telecopier: 415-503-5101

Electronic Mail: anthea.del_bianco@baml.com



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ] 20[    ], among
EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation (the “Company”), [Name
of Borrowing Subsidiary], a [            ] corporation (the “New Borrowing
Subsidiary”), and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”).

Reference is hereby made to the Five Year Credit Agreement dated as of April 30,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Five Year Credit Agreement”), among the Company, the other US Borrowers, the
Swiss Borrowers, the Japanese Borrowers, the Singapore Borrowers, the Additional
Foreign Borrowers, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent,
and Morgan Stanley MUFG Loan Partners, LLC, Deutsche Bank Securities Inc., HSBC
Bank USA, National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Five Year Credit
Agreement. Under the Five Year Credit Agreement, the Lenders have agreed, upon
the terms and subject to the conditions therein set forth, to make Loans to the
US Borrowers, the Swiss Borrowers, the Japanese Borrowers, the Singapore
Borrowers and the Additional Foreign Borrowers1 (collectively with the Company,
the “Borrowers”), and the Company and the New Borrowing Subsidiary desire that
the New Borrowing Subsidiary become a [US] [Swiss] [Japanese] [Singapore]
[Additional Foreign]2 Borrower. The Company represents that the New Borrowing
Subsidiary is a wholly owned Subsidiary organized in [the United States]
[Switzerland] [Japan] [Singapore]. Each of the Company and the New Borrowing
Subsidiary represent and warrant that the representations and warranties of the
Company in the Five Year Credit Agreement relating to the New Borrowing
Subsidiary and this Agreement are true and correct in all material respects on
and as of the date hereof (except that if a qualifier relating to materiality or
material adverse change or a similar concept applies, such representation or
warranty is true and correct in all respects), other than representations which
were given as of a particular date, in which case the representations were true
and correct in all material respects (or with respect to representations and
warranties modified by materiality statements, in all respects) as of that date.
The Company agrees that the Guarantee of the Company contained in the Five Year
Credit Agreement will apply to the Obligations of the New Borrowing Subsidiary.
Upon execution of this Agreement by each of the Company, the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Five Year Credit Agreement and shall constitute a “[US] [Swiss]
[Japanes] [Singapore] [Additional Foreign]3

 

1  With respect to any Additional Foreign Borrower, solely to the extent
approved in writing by each of the Administrative Agent and all Lenders.

2  With respect to any Additional Foreign Borrower, solely to the extent
approved in writing by each of the Administrative Agent and all Lenders.

3 

With respect to any Additional Foreign Borrower, solely to the extent approved
in writing by each of the Administrative Agent and all Lenders.

 

A-1

Form of Borrowing Subsidiary Agreement



--------------------------------------------------------------------------------

Borrower” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Five Year Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

A-1

Form of Borrowing Subsidiary Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

EDWARDS LIFESCIENCES CORPORATION by  

 

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] by  

 

  Name:   Title: BANK OF AMERICA, N.A., as Administrative Agent by  

 

  Name:   Title: [Consented to and] 4 Accepted: __________________________, as a
Lender By:  

                                      

  Name:   Title:

 

 

4  To be added only if the consent of each Lender is required by the terms of
the Credit Agreement.

 

A-1

Form of Borrowing Subsidiary Agreement



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF BORROWING SUBSIDIARY TERMINATION

Bank of America, N.A., as Administrative Agent for the Lenders referred to below

c/o Bank of America, N.A., as Administrative Agent

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

CA5-705-04-09

San Francisco, CA 94104-1503

[Date]

Ladies and Gentlemen:

The undersigned, Edwards Lifesciences Corporation (the “Company”), refers to the
Five Year Credit Agreement dated as of April 30, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Five Year Credit Agreement”),
among the Company, the other US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Singapore Borrowers, the Additional Foreign Borrowers, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Morgan Stanley MUFG Loan Partners, LLC, Deutsche Bank Securities Inc., HSBC Bank
USA, National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Five Year Credit
Agreement.

The Company hereby terminates the status of [ ] (the “Terminated Borrowing
Subsidiary”) as a [US] [Swiss] [Japanese] [Singapore] [Additional Foreign]
Borrower under the Five Year Credit Agreement. [The Company represents and
warrants that no Loans made to the Terminated Borrowing Subsidiary are
outstanding as of the date hereof and that all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Five Year Credit Agreement) pursuant to the Five Year Credit Agreement
have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Five Year Credit Agreement) pursuant to the Five Year Credit Agreement
shall have been paid in full, provided that the Terminated Borrowing Subsidiary
shall not have the right to make further Borrowings, under the Five Year Credit
Agreement.]

 

A-2

Form of Borrowing Subsidiary Termination



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, EDWARDS LIFESCIENCES CORPORATION by  

 

  Name:   Title:

 

A-2

Form of Borrowing Subsidiary Termination



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively

 

5  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7  Select as appropriate

8 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

B-1-1

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

as [the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]: ______________________________

 

                                                                    
                      

[Assignor [is][is not] a Defaulting Lender]

 

2. Assignee[s]: ______________________________ ___________________________ [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3. Borrower(s): Edwards Lifesciences Corporation and the other US Borrowers, the
Swiss Borrowers, the Japanese Borrowers, the Singapore Borrowers and the
Additional Foreign Borrowers party the Credit Agreement.

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Five Year Credit Agreement dated as of April 30, 2018 among
Edwards Lifesciences Corporation, a Delaware corporation, the other US
Borrowers, the Swiss Borrowers, the Japanese Borrowers, the Singapore Borrowers,
the Additional Foreign Borrowers, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Morgan Stanley MUFG Loan Partners, LLC, Deutsche Bank
Securities Inc., HSBC Bank USA, National Association and Wells Fargo Bank,
National Association, as Co-Documentation Agents.

 

9  List each Assignor, as appropriate.

10  List each Assignee, as appropriate.

11  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Multicurrency Commitment”, “Yen Enabled Commitment”, ‘Singapore Dollar Enabled
Commitment”, etc.).

12  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

B-1-2

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]9

   Assignee[s]10      Facility/Class
Assigned 11      Aggregate Amount
of Commitment for all
Lenders in applicable
Class12      Amount of
Commitment
in applicable
Class Assigned*      Percentage
Assigned of
Commitment in
applicable
Class13     CUSIP
Number            $ _______________      $ ____________        ___________ %   
         $ _______________      $ ____________        ___________ %            
$ _______________      $ ____________        ___________ %   

 

[7. Trade Date: __________________] 14

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

13  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

14  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-1-3

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

[Consented to and] 15 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

  Name:   Title: [Consented to:] 16 EDWARDS LIFESCIENCES CORPORATION By:  

 

  Name:   Title:

 

15  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

16  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

B-1-4

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

Five Year Credit Agreement dated as of April 30, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Five Year Credit Agreement”),
among Edwards Lifesciences Corporation, a Delaware corporation, the other US
Borrowers, the Swiss Borrowers, the Japanese Borrowers, the Singapore Borrowers,
the Additional Foreign Borrowers, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Morgan Stanley MUFG Loan Partners, LLC, Deutsche Bank
Securities Inc., HSBC Bank USA, National Association and Wells Fargo Bank,
National Association, as Co-Documentation Agents.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.04(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.04(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.07 thereof, as applicable, and such other documents and information as
it has deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest, (vi) it has independently and without

 

B-1-5

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the [relevant] Assignee.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

B-1-6

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[To be attached.].

 

Exhibit B-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]

 

 

C-1

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]

 

 

D-1

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF OPINION OF COUNSEL OF THE COMPANY

[To be attached.]

 

 

E-1-1

Form of Opinion of Counsel of the Company



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF OPINION OF IN-HOUSE COUNSEL OF THE COMPANY

[To be attached.]

 

E-2-1

Form of Opinion of In-House Counsel of the Company



--------------------------------------------------------------------------------

EXHIBIT F

[RESERVED]

 

 

F-1

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING REQUEST

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is hereby made to the Five Year Credit Agreement dated as of April 30,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Five Year Credit Agreement”), among Edwards Lifesciences Corporation, a
Delaware corporation, the other US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Singapore Borrowers, the Additional Foreign Borrowers, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Morgan Stanley MUFG Loan Partners, LLC, Deutsche Bank Securities Inc., HSBC Bank
USA, National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Five Year Credit
Agreement.

The Borrowing Agent hereby requests a Revolving Committed Borrowing described
below, on behalf of itself or, if applicable, the Borrower referenced in item 1
below:

 

  1. Borrower:                                              .

 

  2. Tranche:           ☐ Multicurrency Revolving Borrowing or

☐ Yen Enabled Revolving Borrowing

☐ Singapore Dollar Enabled Revolving Borrowing

 

  3. Currency: In the following currency:
                                             .

 

  4. Amount: In the principal amount of                                  (which
reflect Borrowing Minimum/ Borrowing Multiple).

 

  5. Date:                 On                                          
                    (a Business Day).

 

  6. Type:               ☐ Eurocurrency Borrowing or

              ☐ ABR Borrowing

 

  7. For Eurocurrency Borrowing: with an Interest Period of
                                .

 

  8. Account:                         [Insert location and number of account to
which funds are to be disbursed].

 

G-1

Form of Borrowing Request



--------------------------------------------------------------------------------

9. For Designated Foreign Currency, Yen Borrowings or Singapore Dollar
Borrowings:                                      [Insert location from which
payments of principal and interest on such Borrowing will be made].

The Borrowing requested herein complies with Section 2.01(a), (b) or (c), as
applicable, of the Five Year Credit Agreement.

 

EDWARDS LIFESCIENCES LLC

By:  

         

Name:  

         

Title:  

         

 

 

G-2

Form of Borrowing Request



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INTEREST ELECTION REQUEST

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is hereby made to the Five Year Credit Agreement dated as of April 30,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Five Year Credit Agreement”), among Edwards Lifesciences Corporation, a
Delaware corporation, the other US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Singapore Borrowers, the Additional Foreign Borrowers, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Morgan Stanley MUFG Loan Partners, LLC, Deutsche Bank Securities Inc., HSBC Bank
USA, National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Five Year Credit
Agreement.

The Borrowing Agent hereby requests a conversion or continuation of the
Revolving Committed Borrowing described below, on behalf of itself or, if
applicable, the Borrower referenced in item 1 below:

 

  1. Describe applicable Revolving Committed Borrowing to be converted or
continued:

 

  a.    Borrower:    ____________________________.   b.    Tranche:    ☐
Multicurrency Revolving Borrowing or         ☐ Yen Enabled Revolving Borrowing  
      ☐ Singapore Dollar Enabled Revolving Borrowing   c.    Currency:    In the
following currency: _______________________.   d.    Amount:    In the principal
amount of _______________.   e.    Type:    ☐ Eurocurrency Borrowing or        
☐ ABR Borrowing

 

  2. Convert or continue as:

 

  a.    On Date: _________________________ (a Business Day).   b.    Type:    ☐
Eurocurrency Borrowing or         ☐ ABR Borrowing

H-1

Form of Interest Election Request



--------------------------------------------------------------------------------

  c. For Eurocurrency Borrowing: with an Interest Period of __________.

The Borrowing requested herein complies with Section 2.01(a), (b) or (c), as
applicable, of the Five Year Credit Agreement.

 

EDWARDS LIFESCIENCES LLC By:  

                                                                       

Name:  

 

Title:  

 

H-2

Form of Interest Election Request



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PREPAYMENT NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is hereby made to the Five Year Credit Agreement dated as of April 30,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Five Year Credit Agreement”), among Edwards Lifesciences Corporation, a
Delaware corporation, the other US Borrowers, the Swiss Borrowers, the Japanese
Borrowers, the Singapore Borrowers, the Additional Foreign Borrowers, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Morgan Stanley MUFG Loan Partners, LLC, Deutsche Bank Securities Inc., HSBC Bank
USA, National Association and Wells Fargo Bank, National Association, as
Co-Documentation Agents. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Five Year Credit
Agreement.

The Borrowing Agent, on behalf of itself or, if applicable, the Borrower
referenced in item 1 below, hereby provides notice of a voluntary prepayment of
the Revolving Committed Borrowing described below:

1. Describe applicable Revolving Committed Borrowing to be prepaid:

 

  a. Borrower:                                          
                              .   b. Tranche:    ☐ Multicurrency Revolving
Borrowing or      ☐ Yen Enabled Revolving Borrowing      ☐ Singapore Dollar
Enabled Revolving Borrowing   c. Currency:    In the following currency:
                                                         .   d. Amount:    In
the principal amount of                                                  .     
  e. Prepayment Date:                                          
                            (a Business Day).   f. Type:    ☐ Eurocurrency
Borrowing or      ☐ ABR Borrowing

 

I-1

Form of Prepayment Notice



--------------------------------------------------------------------------------

The prepayment described herein complies with Section 2.11 of the Five Year
Credit Agreement.

 

EDWARDS LIFESCIENCES LLC

By:  

 

Name:  

 

Title:  

 

 

I-2

Form of Prepayment Notice